Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 1 of 69




                                               FI
             Fra
                   X
                       tlr
                       l+l
                       H
                       m
                       -

                                        F
 Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 2 of 69




                                Captain R, Russell Johnson
                                RJ Maritime Associates, LLC
                                          465 Davis Bay Road
                                   Lopez lsland, Washington 98261



Datel February 15, 2018
Subject Oplnlon: Power Authorlty of the State of New York vs Bouchard Transportatlon Co.



                                         Expert Report

I have been asked by Mr. Wayne Meehan of the law firm Freehill Hogan & Mahar, LLP to
examlne the facts and provide my professionalopinlon as to the clrcumstances surrounding the
Barge No, 280 and the Tug M/V Ellen Bouchard on the morning of January 6rh,201.4 when lt
anchored in the vicinity of Hempstead Harbor, New York.

 ln preparation for this report I have reviewed the following documentsl

   L, DanielYates deposition with exhibits
   2, Gene Anthony Hudgins deposition with exhibits
   3. Eric Thomas deposition with exhibits
   4, Michael Brady deposition with exhibits                                           EXHIB IT
   5, Eddie Bender deposition with exhibits                                       >l
   6, Morton S. Bouchard deposition with exhibits                                  JohaSon' - /
   7. Robert Glas deposition with exhibits                                             J. 6-/
   8. Kyle LaRose deposition with exhibits
   9, Keith Reiners depositlon with exhibits
   1"0,   Personnel file of Daniel Yates (B174-259)
   11, Anchor Winch lnstruction Manual (81-57)
   L2. Captain's Relieving Report for Barge 280 and Ellen Bouchard (8971-1036)
   13. SMS Section 2 (Maln Pollcles and Section 10 (Navlgatlon) (81037-1082)
   14, Bouchard Navigation Advisories (2013) (includes 201"4 - Anchoring in CIS (Post Accident)
          (   81125-11s6)
   15, Certificate of Documentatlons & COI (tug and barge) (890-94)
   16 Safety Alerts (81157-72361
   L7, Tug and Barge SIRE Audits (201"2-2014) (81237-1369)
   18, l nte rna l Vetti n g l n spectio ns (Tu g a n d Ba rge) (2OI2-2O141 181.37 0-74491
   19, ABS Class Survey Reports (895-173)
   20, Barge No, 280 Anchor Details (858-59)
   21. Outside Service Reports for Ellen S. Bouchard (82065-2090)
   22. Bi'Weekly lnspection Reports (2012-201.4lrEllen S. Bouchard (82091-2200)

                                                    1
  Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 3 of 69




   23. Radio Telephone Certificate lB220L-2204)
   24, Compass Deviation Card (82205)
   25, Compass Correction Card (82206)
   26. USCG Boarding Report (Ellen S. Bouchard) lB22O7-22L0)
   27. USCG Towing Vessel Examinations ((B22LL-22251
   28. M isce ll a n eo us I nte rn a I Vetti n g (82228-24t41
   29. Log Book ofthe Ellen S, Bouchard (824t5-27981
   30. 2013-2014 Log Book of Barge No. 280 (82799-3206)
   31. SMM, Section 0, Company Policy Statements (89981-9982)
   32. SMM, Section 5, Vessel Captains (89983-9988)
   33. SMM, Section 6, Vessel Crew (89989-10013)
   34, Hours of Rest of Seafarers (8100L8)
   35, Crew Training Record (81001"9)
   36. Tug Daily Standing Orders (810032)
   37. Eric Thomas Statement (810035-10037)
   38, James Doller Addition to Statement (81-0038-1-0039)
   39. James Doller Statement (810040-10044)
   40. Keith Reiners Statement (810045-10047)
   41. Log/Dally Report (lanuary 5-7,201"4) (B10048-10053)
   42, Bouchard SMM Sections !,3,4,15, and 18 (816544)
   43. Towing Officer Assessment Record (TOAR) for Near Coastal and Oceans
   44. 46CFR I0.412 Servlce Requlrements for master of ocean or near coastal steam or motor
       vessels of not more than L60O gross tons,
   45. MITAGS and PMI Maritime Training Guide for Mate and Master 500 GRT or higher
   46. STCW for OICNW at Operational and Management Level - references pending
   47, 33CFR 1L0.155 Port of New York
   48, Chart Correction Card
   49. James Doller deposition and exhlbits


Per,s-Qnal Backeround

My Curriculum Vita is attached as Exhibit A to this report. By way of background relevant to the
issues in this case, I currently hold a L600 ton Master of Oceans license with an endorsement as
Master of Towing Vessels, which I have held continuously for 45 years. Durlng my career I have
been the Captain of towing vessels ranging from 9000 horsepower ocean going tug boats to 500
horsepower harbor tugs, As a captain I have towed or pushed oil barges from 10,000 barrels to
1"50,000 barrels, ranging in length from 200'to 450', I have anchored hundreds of tlmes in
harbors worldwide utilizing the anchor gear on the barges.

From 1975 until 1.983 I was a Captain for Crowley Maritime Corporation based out of Seattle,
Washington. Much of that time I was engaged in towing oil barges to various ports in Alaska
and alongthe West Coast. ln 1983 I came ashore as Port Captain with fleet and personnel
management responsibilities in Seattle, Washington, From 1984 until L989 I was the General
                                               2
  Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 4 of 69




Manager for Harbor Tug and Barge, San Franclsco, a Crowley Maritlme buslness that Included
oi! barge movement in the San Francisco Bay area, ln L989lwas again promoted to Marine
Operations Manager for Crowley Maritime, Seattle, with responsibility for all vessel operations
for the \y'Jest Coast of the U.S. and Alaska. ln this capacity I was responsible for the safe
operations of over 100 tugs and barges many of which operated in service to the oil lndustry.

From 1.994 until 1996 I returned to sea as a Captain for Dunlap Towing Co. based in Everett,
Washington. ln 1997 I started working for Harley Marine Services out of Seattle, Washington,
During that period, lserved both as a Captain and in a staff position as West CoastOperations
Manager, As a Captain at Harley ltowed dozens of oil barges ln Puget Sound and the West
Coast. As a manager at Harley I was responsible for vetting the qualifications and performance
of vessel personnel, day to day operations of the fleet, as well as sharing dlspatch dutles on the
weeken ds.

ln 2000 I was offered a position at Dunlap Towing Company as the Director of Safety, Training,
and Regulatory Compliance, At Dunlap I was responsible for implementing the lnternational
Safety Management System (lSM)which is the recognized and often required system of the
lnternational Maritime Organization, I was also responsible to ensure that the company
operated within the guidelines of the Responsible Carrier Program ("RCP") of the American
Waterway Operators ("AWO"), the natlonal trade organlzatlon of the rnarine towlng industry,
Dunlap Towing Co, operated 26 towing vessels some of which were engaged in towlng oll
krarges. On each of these vessels I performed regular safety audits in compliance with ISM and
AWO standards. I was certified to perform internal ISM audits in 2006,

I served as a member of   the AWO Regional Safety Comrnittee for over 1"0 years, Frorn 2007 until
20L2 I served on the AWO Board of Directors forthe Western Region and was Vlce Chairman in
20LL and 2012. For the past thirtyyears I have been responsible for investigating accidents and
injuries aboard towing rressels owned by the companies I have worked for, The chief reason for
these investigations is to determlne the root cause of the incident. Accordingly, I am trained in
root cause analysis and have been certlfled bythe American Bureau of Shlpplngthrough the
Bureau of Shipping Marine lndustry RCA/Incident lnvestigation Course, ln 2011l received U.S,
Coast Guard approval as a "Qualified lnstructor" for !6 different licensing courses at Pacific
Maritime lnstitute, Seattle, Washington. The courses include Seamanship, Shiphandling, Radar,
Bridge Resource Management, Navlgation, Rules of the Road, Watchkeeping, and Officer in
Charge of a Navlgation Watch. ln 2013 lwas recertlfled as a "Designated Examiner" for
assessment of competence of candidates for towing license and sign off of Towing Officer
Assessnrent Records (TOAR),



Facts and Observatlons




                                                3
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 5 of 69




 1,   The Ellen S, Bouchard and the Barge B No, 280 are operated by y Bouchard
      Transportation Co. lnc, and were on charter to Sea River Maritime Corporation and
      contracted to haul refined oil product between the harbors of Boston and New York.
      The Tug and Barge are separate unlts. After constructlon, the tug Ellen'S Bouchard was
      retrofitted with an lntercon coupler system. While the tug is still capable of towing
      barges with a conventional wire arrangement, uslng the lntercon coupler system, the
      tug and barge are capable of operating similar to an ATB, The Tug and barge departed
      the Gulf Chelsea dock in Boston at0500 hrs. on January sth,201,4 bound for NewYork.
      According to the Voyage Plan commonly utilized for this trip the distance is 240,917
      miles, (exemplar Voyage Plan,6/29/L5, Boston to New York) The trip was uneventful
      until the morning of January 6th when the Tug and Tow experienced thick fog with 0
      (zero)visibility, (Ellen 5, Bouchard log, January 6thlThe Master, DanielG. Yates was on
      watch at the tlme. Because of the visibility conditions Captaln Yates made a declslon to
      suspend the voyage and flnd a safe anchorage. The decision to anchor by Captain Yates
      was made on the spur of the moment and he decided to seek refuge in Hempstead
      Harbor, Long lsland Sound, He dispatched deckhand James Doller from the tug and was
      assisted by barge tankerman, Eric Thomas in dropping the anchor on the barge.
      According to Ellen's log book the barge anchored at 40 degrees, 52.6 minutes north and
      73 degrees, 41.3 degrees west at 0700 hrs, After a few hours the fog lifted and at 1l.00
      hrs. Captain Yates ordered the anchor raised and Doller returned to the barge. With the
      help of Keith Reiners they raised the anchor and the Tug and Barge continued its
      voyage.


 2.   The Ellen 5, Bouchard and the Barge B 280 were in all respects equipped and fit for the
      intended purpose of anchoring and there were no deficiencies in eithervessel that led
      to the declsion to anchor in Hempstead Harbor, The mate, Tony Hudgins, completed a
      Voyage Plan as required before the vessel left Boston and the vesselwas in compliance
      with the voyage plan untilthey had to deviate due to the fog and anchorfor a short
      time in Hempstead Harbor,

 3.   According to the position marl<ed on chart i+12365 and the latitude and longitude
      provided in the log book the Ellen 5, Bouchard and the Barge B No 280 anchored ln the
      nriddle of a cable area at 0700 hrs, on January 6'r', 2014, James Scott Doiler was the
      deckhand on The Ellen S. Bouchard and was dispatched from the Tug by Captain Yates
      to lower the anchor with the help of EricThomas, the barge Captain, Doller stated in his
      interview that the anchoring evolution was uneventful, Eric Thomas operated the
      windlass. Neither Thomas nor Doller played any part in the decision regarding where
      and when to anchor. They recelved all anchorlng lnstructlons from Capt. Yates. At the
      command of Captain Yates they dropped anchor and let out 4 shots of chaln as the tug
      slowly backed down until the anchor set, Doller was again aboard to assist Keith Reiners

                                              4
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 6 of 69




     when they ralsed anchor at 1100 hrs. Dollar reports he did not feelthe anchor hang up
     at any tirne and at no time did he observe a sheen on the water. (lnterview with Jarnes
     Scott Doller, 810040-10044)) Thomas reports that at no time while raising the anchor
     did he feel an excessive strain on the windlass that would lndicate that something was
     caught in the anchor, (lnterview with Eric Thonras, 810037)Tankerman, l(eith Reiners
     was on duty for raising the anchor and he also reported in his interview that there were
     no issues with the anchor and dld not feel it hang up, He also stated that if lt hangs up
     on something it willoften slow down and sometimes stop the winch motor. This did not
     occur, Later that day a break in the underwater cable was reported by the State of New
     Yod< Power Authority in the area where the Ellen S, Bouchard and its barge had
     anchored, Captain Yates and his crewmembers were totally unaware that they may
     have darnaged an underwater cable at the time, The anchor was raised without
     incidence or complication and there is nothing to indicate that the EIlen S, Bouchard or
     the barge   B No 280 was   deflcient in any respect.

4.   The U,S. Coast Guard investigated the incident and the alleged damage to the
     underwater cable and subsequent oil spill into the waters of Hempstead Harbor. The
     investigation's Factual Allegations of Misconduct concluded that the Ellen S. Bouchard
     and the Barge B No 280 had indeed anchored in a cable area as indicated on chart
     H12366, (Yates, exhibit #31")


5,   Bouchard Maritime has been an lnternationalsafety Management (lSM)certified
     company for over 15 years. Compliance with the lSM code requires a yearly audit, both
     internal and external, of the company's Safety Management System (SMS), The external
     audits are performed by the American Bureau of Shipping (ABS), an independent
     classification society, Bouchard has submitted to and passed dozens of externalaudits
     of their safety management system and its vessels at the time of the alleged damage to
     the underwater cable. As a responsible rnaritime company, Bouchard management
     routinely visits their vessels when in port to speak with the crew, ascertain how the
     voyage went, if there were any issues or problems, and to see if they had any questions,
     At the same time, they check the general condition of the vessels and spot check vessel
     documents to see if the Safety Management System is being complied with,

6.   Bouchard Transportation Safety Management Manual sectlon 10.14 provldes detalled
     instructions for Anchoring Procedures, lt specifically mentions the principles of
     operation and directions for dropping and retrieving the anchor. 10,14,3, is a summary
     of the above mentioneci Federal Regulations, 33CFR 110.155, lt gives additional specific
     direction to its Mates and Masters and summarizes the requirements in Section (b)that
     states "Operating Procedures to Comply with Federal Regulations", that would
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 7 of 69




     obvlously include anchoring in marked cable area shown on a Government Chart,       (B

     462\

7.   Bouchard relies on vessel personnelto make appropriate anchoring decisions consistent
     with their training, all applicable regulations and principles of good seamanship.
     Bouchard vessel personnel report general arrchorage locations to dispatchers, but they
     do not provide specific anchoring coordlnates,


8.   Captain Yates'personnelrecord shows excellent performance over his career. He holds
     a 1.600 ton masters license with an endorsement of Master of towing vessels, He has full
     STCW   certification allowing him to sail in allwaters domestic and international, He is a
     Designated Examiner, effective Dec L, 2013 until December 31, 20L8, for the
     assessment of candidates for towing vessel license, He is authorized by the U.S. Coast
     Guard to conduct assessments of their competence and to sign a candidates Towlng
     Officer Assessment Record TOAR, He has recelved favorable recommendation from
     prior employers - it has been noted that he was a good boathandler and rehireable. He
     received a "Very Good" Performance Evaluation by Robert Glas and also a good
     evaluation by Jonathan Shaw, vessel supervisor: "Yates has been a great asset to
     Bouchard Transportation, His safety and performance is superb and all records are l<ept
     perfectly, he keeps the vessel in immaculate condition, free of clutter and debris. All
     equipment is always kept operating and with little to no problems he handles the vessel
     well, His communication and management ability with his crew members is also up to
     par, He manages the tug extremely well". (Yates Personnel File)


9, The Service, Trainlng and Assessment     requirements, and Testing to become a Master
     L600 Gross Tons are substantial,


     Servlces Requirement:
     Per United States Coast Guard 46 CFR 10.412,46 CFR 11.309 and 46 CFR L1.305 the
     minimum service requlred to qualify an applicant for a license as master of ocean or
     near coastal steam or motor vessels of not more than 1600 gross tons ls:
         o Four years total servlce on ocean or near coastal waters.
         e Two years of the requlred servlce must have been on vesselsof over 100 gross
            to ns.
        o   Two years of the requlred service must have been as a master, mate master or
            mate (pilot) of towing vessels, or equivalent supervisory position while holding a
            license as master, mate master or mate (pilot) of towing vessels.
        a   One year of the service as master, rnate rnaster or mate (pllot) of towlng vessels,



                                              6
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 8 of 69




   Given that a mariner generally sails for 6 months out of the year, it can take a minimum
   of 8 years in order to acquire the time for a L600 ton Master of Oceans license. ln
   reality it can take much Ionger.

   Trainlng and Assessment Requirement:
   There are substantial training and assessment requirements for the positlon of Master
   1600 Oceans license as per STCW All/1and All/2 and as referenced within 46 CFR
   11.309 and 46 CFR 11.305, lt should be clearly stated that STCW requires a Knowledge,
   Understanding and Proficiency in the following subjects.
       ,   Medical Care Provider, Radar Observer, Search and Rescue, Basic and Advanced
           Firefighting, Proficiency in Survival Craft, Visual Signaling, Bridge Resource
           Management, Terrestrial & Celestial Navigation and Electronic Navigation
           Systems, Watchl<eeping to include COLRIiGS and IMO Marine Communication
           Phrases, Cargo Handling & Stowage, Shiphandling, Stability and Ship
           construction, Meteorology, Advanced Shiphandline, Advanced Stabi lity,
           Advanced Meteorology, Management of MedicalCare and Leadership &
           Managerialsl<ills. ln addition, if the mariner is serving on vessels equipped with
           ARPA, ECDIS or GMDSS, they will require additional training and assessment for
           each,
       r   A Master 1600 GRT Oceans with STCW further must show proficiencies in over
           70 required assessments for becoming an STCW Mate and an additional 52
           asse   ssments   to become an STCW Master,
       e   Relevant to this case, a Master must specifically exhibit knowledge and
           understanding, and demonstrate proficiency in maneuvering his vessel and
           anchoring while considering depth of water, type of bottom, wind and current,
           bottom obstructions, room to swing, place to anchor, courses and maneuvers to
           the anchor site, deslred final heading, expected weatherforthe time at anchor,
           and whether tug assistance will be required. (Enclosure (2)to NVIC 11.-14, 9.8A)
       n   To receive the l\4aster of Towing endorsement, there are additional assessment
           requirements (approximately 100) per NVIC 4-0l which must be accomplished
           through a Towing Officer Assessment Record (TOAR),


   Examination for Iicense:
   ln addition to the Classroom Training and Assessments above, the mariner must pass a
   required USCG examination, Among the many competencies required for testing for a
   1"600 ton Masters llcense and Master of Towing Vessels is Terrestrial Navigation. The
   subject matter for a Coast Guard license is contained in 46CFR 10,910. lt requires that a
   candidate for the license be tested for competency in worlcing with charts, including
   definitions, datum, projections, and symbols, and also extracting lnformation from
   charts and publications as well as voyage planning. Specifically, the examination topics

                                             7
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 9 of 69




    include testing in charts, navigation, publications, and Notices to Mariners, And under
    Ship Maneuvering and Handling; anchoring and mooring. Captain Yates obviously had
    the training and experience necessary to pass this stringent testing in the process of
    obtaining his license,


 10, Above and l:eyond the training, assessment, and testing requirements listed above,
    Captain Yates was evaluated by the National Maritime Center and was determined to be
    qualified and approved as a "Designated Examiner" (DE) for assessment of competence
    of   cand jdates for
                       towing vessel Iicenses, This towing vessel assessment is known as the
    Towing Officer Assessment Record (TOAR), ln performing this function, he is required to
    witness the skills and abllity of license candldates to be competent in over 90 different
    tasks designated by the Coast Guard, The DE uses established criteria and his
    professionaljudgment to determine whether the candidate has demonstrated an
    acceptable level of proficiency. (Enclosure (2) to NVIC 03-16) The tasks relevant to this
    case arel
          a,   Task No, NCO-8,9 ldentify and maintain required charts and publications, The
               DE is required to have the mariner identify and maintain charts or maps and
               publications in accordance with 33 CFR 164.72, extract relevant information
               from publications, and make corrective changes to required charts or maps to
               lncorporate the latest information on the area of operation.
          b.   Task No. NCO-8.10 Use required charts and publlcatlons. The DE ls required to
               have the mariner extract and apply during a voyage relevant information from
               various sources such as tide and tidalcurrenttables, Llght List, U.5 Coast PIlot,
               charts, and notices to Mariners, and/or Local Notice to Marlners (LNM), and
               Army Corps of Engineer Navigation Bulletins (as applicable).
          c.   Task No. NCO-D,15 Anchor the tow. The DE is required to have the mariner
               describe the procedures for anchoring the vessel and tow taking into account
               prevailing conditions such as water depth, type of bottom, bottom contours,
               speed of current, tide, type of anchoring equipment, condition of tow (light or
               loaded), and scope of chain or wire, Have the mariner safely anchor the vessel
               per the Master's orders.

 i.1. ln reviewing of the Standards of Competence as established by CFR and STCW, the
      following CFR, STCW, and TOAR Training and Assessment requirements are specifically
      relevant to thls case.


    Regulation               Competence             Assess ment
    STCW    AII/1 and        Knowledge of           Task 9.5A
    NVtC 12-14               a ncho ring




                                                8
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 10 of 69




    STCW All/2 and         Demonstrate              Task 9.8A
    NVtC 11-14             Anchoring a vessel

    NVIC 11-l_4            Maneuver and
    Enclosure 4            Handling a Ship in
                           All Conditions

    NVIC 11-14 Part 4      Guidance on
                           Watchl<eeping at
                           Sea
    TOAR                   Maintain charts,         Task No. NCO-8.9
    Enclosure (2)          use charts, Anchor       Task No. NCO-B,10
    NVtC 03-16             the tow                  Task No. NCO D,1.5


                                                Table   7



 12, American Waterway Operators (AWO) is a towlng industry trade assoclation made up of
     over 300 U,S. towing companies nationwide. AWO has certified over B0% of the tugs
    and barges in the United States througlr a system of auditing its management and
    equipment. The AWo Responsible Carrier Program (RCP) is a set of standards,
    procedures, and guidelines intended to improve marine safety and environmental
    protection in the tugboat, towboat and barge industry, The program aims to accomplish
    this objective by establishing preferred industry operating principles and practices as
    voluntary standards of conduct for tugboat and towboat companies, The standards
    outlined in the Responsible Carrier Program meet or exceed current governmental
    standards forthe operation of barges and towingvessels. The Coast Guard has accepted
    the RCP as a Towing Safety Management System (TSMS) under the recent adoption of
    Subchapter M and it is recognized as a best-in-class safety management s1t51st, 4
    thorough review of the RCP standards will not reveal any requirement that companies
    provlde speclfic training regardlng readlng or interpreting charts, They do not requlre
    that companles provide specific training regarding selection of appropriate anchorage
    areas, They do not require that companies specifically monitor the anchorlng locatlons
    of their vessels to verify that boats are anchoring in appropriate locatlons. And they do
    not iequire that companies provide specific instructions to the boats regarding
    specifically where to anchor,

 13, I have contacted operations personnel at several towboat companies including Dunlap
     Towing, Western Towboat, Amerlcan Navigation, Foss, Crowley Maritime, and Young
    Brothers, and inquired about their current in house procedures and training for
    anchoring rnentioned in observation #LL, None of these companies require specific
    training, oversite of their vessels anchoring practices, or provide specific instructions for

                                                9
 Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 11 of 69




        anchoring, During my career I worked at Dunlap Towing, Harley Marine Services, and
        Crowley Maritime Corporation. I was responsible for editing and revising Operation
        Manuals at each of those companies, Likewlse none of these manuals lncluded
        requirements for oversite and training ln anchoring practices.

9,piuq-ne
   1,   Ellen S. Bouchard and the Barge B 280 were necessarlly fitted to perform the Job of
        anchoring. The Tug and Barge were fitted with all necessary equipment and materials to
        allow those on board to make appropriate decislons regarding anchorlng locations. Both
        vessels were seaworthy and there were no deficiencies in the tug or barge that played a
        part in the decision regardlng the anchoring on January 6'h,2074.

   2. The Ellen 5, Bouchard and Barge B No, 280 are separate vessels, fully capable of
        operating independently from one another.

   3.   Bouchard anchoring procedures and guidelines as outlined in SMM 10.14 were in all
        respects adequate and it is my opinion thev are well above industry standards, They not
        only mention specific operating instructions for the physical act of lowering and raising
        the anchor but remind and caution the Mate and Captain to comply with all Federal
        Regulations.-(see observation #4 and #6)


   4.   The USCG and lnternational Minimum Standards for training and sea service to become
        a Master on a Towing Vessel are extremely high, (observations 8, 9, 10, 11) This mariner
        not only had his Uniled States Coast Guard license, butthe USCG has also deemed that
        Captain Yates was STCW Compliant, Being STCW certified demonstrates that the
        Mariner has the knowledge, understanding and proficiency in the competence of
        anchoring a vessel (as depicted in Table 1, Observation #11), ln my opinion, Bouchard
        Transportation had a reasonable assumption that Captain Yates was trained and
        assessed in the area of anchoring, and specifically what areas to avoid. Yates' decision to
        anchor in the cable area was a navigational error on the part of an otherwise qualified
        office r,


   5,   There was nothing in Yates' personnelfile or work history with Bouchard from which
        Bouchard could have reasonably anticipated that he would anchorthe vessel ln a
        designated cable area or in violation of Federal regulations.

   6,   There ls no requirement, no practice in the industry, and in my view, it is not necessary
        for management to provlde tralning regarding reading or interpretation of charts or
        selectlon of proper anchorage locatlons, My view is that companies, like Bouchard, are
        entitled to rely on the Coast Guard license, Towing Master's certification and the   STCW

                                                10
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 12 of 69




            certlficatlon as a representation that licensed offlcers are properlytralned and qualifled
            on all the topics necessary to perform the job, whlch includes readlng charts and
            choosing a proper anchorage,

    7   ,   There ls no requlrement, no practlce ln the industry, and ln my vlew, there ls no need
            for Bouchard to monitor anchorlng locatlons to verify that vessels were ln fact anchorlng
            in proper locatlons, (0bservatlon #12) My oplnlon ls that it ls reasonable for Bouchard
            to rely on vessel personnel to make appropriate declslons regardlng anchorage
            locations, conslstent with regulations and conslstent wlth prlnclples of good
            seamanship,


    8,      My oplnlon is that cornpanles llke Bouchard, are entltled to rely on the Coast Guard
            license as a representation that licensed offlcers are properlytrained and qualified on ail
            the topics necessary to perform the job, which lncludes reading charts and proper
            anchoring procedures, (Observatlons 8,9, 10, 11)

    9,      There is no requirement, no practice in the Industry, and ln my vlew, lt ls not necessary
            for management to provide lnstructions to vessel personnel regardlng speclflc
            anchorage areas, ln my vlew the vessel personnel know the characterlstlcs of the boats,
            the weather condltlons, and the waters involved, and ln my vlew, are ln a better
            posltlon than offlce personnelto select an approprlate locatlon, My oplnlon ls that lt ls
            reasonable for Bouchard to rely on licensed offlcers to make approprlate anchorlng
            declslons conslstent wlth appllcable regulatlons and prlnciples of good seamanshlp,

I reserve    the right to amend this report should further informatlon beconte avallable.
Respectfully subm



R, Russell Johnson




                                                    11
           Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 13 of 69




                                        Captain R, Russell Johnson
                                   RJ MAIUTIME ASSOCTATES, LLC
                                           465 Davis Bay Road
                                      Lopez Island, Washinglon 9 8261
                                                360 468-2655
                                             cel\425 418-9487

SEAGOING EXPIXRIENCE


2000   -2012      Vessel Piloting, Safety, Training, Evaluation, and Regulatory Compliance. Dunlap
                  Towing Co., Everett, Washington
                  n  Company emergency relief Master, West Coast, Alaska, Asia, Russia,
                  r  r\ssist and train Masters piloting vessels Southeast and Westem Alaska,
                  r  Master of Cornpany salvage vessel, "Salvage Chief ', from 2000 to 2006,
                     'frain and evaluate senior Captains and Mates onboard vessels,
                  "n
                     Certified U,S, Coast Guard onboard Designated Exarniner,

1997 -2000        Vessel Master, Piloting, Training, ancl Evaluation, Harley Marine Serviceso Seattle
                  Washington,
                  Emergency relief Master' of various company vossels, On board training and evaluation
                  of Captains and Mates. This experience in addition to full time shoreside management
                  duties,

1994   -   1997   Vessel Master, Dunlap Towing Co., Everett, Washington
                  Master of various company vessels, Areas of operations: Alaska, West Coast of U.S,,
                  Hawaii,

1984   *   1994   Pilofing, Training, and Evaluation, Crowley Maritime Corp,, Seattle, WA.
                  Piloted various company equipment up to 7200 h,p, tugs and 650 ft, barges, Conducted
                  on board training and evaluation of Masters and Mates in addition to managcment duties.

1976   -   1984   Master, Crowley Maritime Corp,, Seattle, WA.
                  Master of tugs up to 7200 h.p, and barges to 650 ft, in length, Expcrience inoludes ship
                  tows to 950 ft,, drill rigs, petroleum barges to 150,000 bbls., dry cargo barges, Ro-Ro
                  barges, I{ydro train barges, and harbor assist worlc, Geographic experience includes all
                  U,S, West Coast Ports, U,S, East and Gulf Coast ports, Cenhal, Western, Arctic Alaslca
                  (and inside passage waters Southeast Alaslca), Hawaii, Guam, Waice Island, Asia, Persian
                  Gulf, Red Sea, Suez Canal, India, Egypt, Italy, France, Puerto Rico, aud Panama'

1967   - 1975 Master, PAC Lines, Seattle, WA'
                  Master of tugs to 5000 h,p. Gcographic experience includes all U,S, West Coast ports,
                  Central, Western, and Arctic Alaska, IJ,S. East Coast and Gulf Coast ports, Hawaii, Asia,
                  and Panama.
        Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 14 of 69




SHOI].ESIDII WORK EXPDRIENCE

2012 - present RJ   Maritime Associates' LLC
            .   Maritime Project Management
                   o Arctic ice navigation, reconnaissance, and management.
                       201.3,2015 FosslExxon Point Thompson project
                       201 4 Faiweather/Choest/Shell    Ioe Pilot procurement pro.ioot
                       2016 ChouesVshell anchor retrieval project, Chukchi & tseaufort Sea
                       2016 Foss/l-lillcorp rig dclivery projeot, Pt. Oliktok
            .   Aooidentlnvestigation
            "   Legal Consulting

2000   *2012 Director, Safefy, Training, & Regulatory Compliance, Dunlap Towing               Co,
            a   Responsible for safety, training, and evaluation of vessel personnel.
            a   Alaska ice recoffraissance and piloting
            a   Responsible for company compliance with International Safety Management (ISM)
                System and Responsible Carrier Program (RCP) of American Waterway Operators.
                Certified Intemal Auditor for ISM audits.
                Company Security Officer responsible for vessel and company maritime security.
                Qualified Individual for Company Emergency Response, Cer-tified Incident Commander,
                Qualified Instructor for Coast Guard licensing courses.
                Designated Examiner for signing Towing Officer Assessment Records (TOAR)
                Responsible for investigation of accidents and injuries and conducting Root Cause
                Analysis.
            €   Assisted in developed of Simulator Training Program at Pacific Maritime Institute for the
                training and evaluation of Mates and Masters and Puget Sound Pilots,
            t   Member U.S. Coast Guard Regional Quality Steering Committee (RQSC), Seattle,
            a   Served on AWO Regional Safety Committee 2000 to present, Elected to Board of
                Directors AWO 2007 to present. Electcd Vice Chairman 2008.

1999 -- 2000    Director, Operating Services, Harley Marine Services, Seattle, WA
                Staff responsibility for operations of all Harley Marine Services companies
                Responsibilities included safety, training, and auditing.

1997   - 1999 General Manager, Westoil Marine, Gabon, Africa
                Formed crude oil transportation oompany in Gabon, Africa. Derreloped successful
                operating plan for Chauvco International, Inc,, Calgary, Canada to deliver product from
                oil production wells to offshore storage tankcr arrd arange transfer to western markets,

1990   - 1994 Pacific Region Manager, Opcrations, Crowley Murine Services,
                Responsible for management of Marine Operations Department, and for all outside
                towing operations for the Pacific Region, Alaska Arctic to Califomia.

1988   - 1990 Gencral Manager, Rcd and White tr'leet, Crorvlcy Maritime Corporation,            San
                Francisco. Profit and loss responsibility for passenger service company,

                                                       2
           Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 15 of 69




1985   * 1990     Gencral Manager Harbor Tug and Barge, Crowley Maritime Corporation, San
                  Franci sco, Responsibility for harb or operati ons,

EDUCATION

Bellarmine Prep, Tacoma, Washington
Seattle University, Seattle, Washington
College of Marin, San Rafael, California
City University, Seattle, Washington




PROF'BS SIONAL CERTIF'ICATION AND                   TRAINING

I97l   -Kildals Nautical School, Seattle, Washinglon
               1600 ton Ocean Masters License
1982 - Consulted in the development of Simulator Training Program for Mates and Masters, Kings
               Point Maritime Acadcmy.
1984 to 1985 - Trained over 50 Mates and Masters in boat handling, situational awareness, and bridge
               resource management at I(ngs Point Maritime Aoaderny,
1991   -   I-Iartec Management Consultants, Seatlle, Washington
                    I-Iazardous Waste and Emergency Response Training
1991   -   International Loss Control lnstitute (ILCI) 2 day course
                Loss Control and Safety Auditing
1992  - Incident  Management Associates, Seattle, Washington
           .    Incident Command System Training
1992- Sam Sacco and Associates, Seattle, Washington
                Media Crisis Training
2000 - Pacific Northwest Maritime Institute, Seattle, Washington
                Advanced Training Global Maritime Djstress and Safety Systems
2000 - Fremont Maritime Services, Seattle, Washington
                Basic Safety Training 5 day course including firefighting and sruvival.
2.000 - Pacific Norlhwest Maritime Institute, Seattle, Washington
                Bridge Resource Management training
      -
2001 Pacific Northwest Maritime Institute, Seattle, Washington
                 ARPA Training
2002 - Seattle Maritime Academy, M/T Consulting. Seattle, Washington
                40 Flour Train the Trainer for certification of USCG Qualified Instructor.
2002 * Received IJ,S. Coast Guard Citation for Meritorious Service in the analysis of crew alertness and
                fatigue on board commercial towing vessels operating on the West Coast of the United
                  States
2003 -- Crisis Management Training, Seattle, Washington
                Charles L, Webster & Assoc.
2-003 - Crew Endurance Managcment Coaches Training, Seattle,'lVashington


                                                         J
        Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 16 of 69




                B.R. iirnond, U,S. Coast Guard
2003   - Completed i 0 hour Occupational Safety and Flealth Training Course in General
              Industry Safety and Ilealth
2004 -Assisted in development of Simulator Training Course at Pacific Maritime
              Institute, Seattle, Washington. For training of Mates and Masters in
              Navigation, Boat handling, and Bridge Resource Management
2004 - Security Officer Training: Port, Company, & Ship
               Pacific Maritime Institute, Seattle, Washington
2004 -lnternal auditors training International Safcty Management (ISM) System
               Gary Schmidt, SQE Consulting
2005 * Assisted in development of simulator based Puget Sound Pilot Testing and
               Evaluation at Pacific Maritime Institute, Seattle, WA.
2005 - Incident Command Systern Training
               Ameri oan Environrnental S ervices
2006 - Certified as "Designated Bxaminer" for assessment of competence of candidates
               for towing licenses,
2008 - Rccertified as "Designated Examine " for assessment of competence of
               candidates for towing licenses,
20i0 - Continued participation on behalf of Dunlap Towing co. to the Pacific Regional
               Quality Steering Committee, a safety partnership of the U.S. Coast Guard with the
               American Waterway Opeqators,
2010 - Received Safety Management System Training with emphasis on Risk Assessment and Safe
               Management Practices, Pacifi c Maritime Institute, Seattle Washington.
2011 - Received U,S. Coast Guard approval as "Qualified Instructor" for 16 different licensing courses
               at Pacific Maritime Institute, Seattle, Washington, Courses include Seamanship,
               Shiphandling, Radar, Bridge Resource Management, Navigation, Ruies of the Road,
               Watchkeeping, and Officer in Charge of a Navigation Watch.
2011 - Qualifred to assess candidates for STCW endorsements in those areas that I have approval to
               teach as a Coast Guard approved "Qualified Instructor",
20II Received Root Cause Analysis and Incident Investigation lraining and certifioation, America
     --
               Bureau of Shipping Marine Industry RCA/Incident Investigation Course,
2013 - Recerlified as a "Designated Examiner" for assessment of competence of
               candjclates for towing license,
2016 - Renewed, for Continuity purposcs 1600 Ton Masters license and Master of Towing
                Vessels for   1   Oth   issue of same.




                                                         4
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 17 of 69




                      LIST OF TESTIMONY CASES
                       CAPTAIN RUSS JOHNSON

   1, McGregor v. Westar, Retained by Cox, Wootton, Griffin, Hansen,
      Poulos, LLP, (Dick Wootton) District Court Norlhern California. Case
      # CV-05001-SC, Testimony attrtal, July,2010
  2. Sisson vs, Ocean Marine, Retained by Beard, Stacey, & Jacobsen,
      (Jim Jacobsen) King County Superior Court, Case # 09-2-20985-5
      April 271h,2010. Testimony at deposition, office of Bauer, Moynihan,
      and Johnson, Opposing lawyer Tom Walier,
  3, USCG vs Scoto. Retained by Cox, Wootton, Griffin, Hansen, &
      Poulos, (Tetry Cox) Administrative Law Judge, Coast Guard Hearing,
      Long Beach, California. Case No: 3648094, 1J-I Docket Number
      2010-0049. August, 2010. Testimony at trial,
  4, Blue vs, Bruscoe. Retained by Cox, Wootton, Griffin, llansen, &
      Poulos, (Galin Luk, Courtney Crawford) Superior Court State of
      California. County of Alameda. Case #RG 09488804, December,
      2010, Testimony at deposition and trial,
  5. Flora vs. Coastal Villages, Retained by Beard, Stacey, Jacobsen. (Joe
      Stacey) District Court for the Western District of Washington, Case #
      CV09-01768. December, 2010, Testirnony at deposition and trial.
  6, I(ahue vs, Pacific Environmental, Retained by Cox, Wootton, Griffin,
      I{ansen, Poulos, (Diclr Wootton), District Courl of Hawaii. Case No:
      CV 10-00001 LEC-I(SC. Retained September, 20i 1. Testimony at
      deposition.
  7. DutraAylanson JV vs, Westar. Retained by George Nowell, Northern
      District Court of Califomia. Oakland Division. Case No, CV 083195
      PJH. Testimony at deposition on November 14,20ll
  L   Easly vs. Fresco Shipping, Retained by LeGros, Buchanan, and Paul.
      (Marc Warner), U,S. District Cornt Western Wasirington, Case: CV      -
      00167RSL. For the Defense, Retained April, 2011 Testimony attrial,
      Federal Court, Seattle. Judge Laznic,
  9. Avila vs. Catalina Freight Lines, Retained by James Marissen, I(essal,
      Young, and Logan. For the Defendant,Muy, 2012, Testimony at
      deposition and trial, U,S, District Court, Central District of Califomia.
      Case No. CVl1-0336 PA (Ex) Opposing lawyer Peter Forgie,
  10, Hedges vs, Foss. Retained by Barbara Holland. Garvey, Schubert,
      Barer, For the Defendant. August, 2012, Testimony at deposition.
      Opposing lawyer Rob Kraft. U,S, District Court for the Western
      District of Washington, Case # C10-5046R8L.
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 18 of 69




   1   l.Maclay vs, M/V    Sahara. Retained by I(evin Smith, For the
      Defendant. October, 1012, Testimony at deposition. Opposing lawyer
      J.D, Stahl,Testimony at trial. Seattle Federal Court, April 18th, 2013.
   I2,Blamey vs. Ridge Contracting, Retained by Larry Altenbrun, Nicoll,
      Black, and Feig, For the defendant, Testimony at deposition.
      Opposing lawyer Mark Scheer. US District Court of Alaska. June 20th,
      2013. Case #3:i2 CV-00097-SLG.
   l3.Selhorst vs. Alward Fisheries,LLC, Retained by Andy Miesell and
      Russ Winner. For the Plaintiff, Testimony at deposition. Opposing
      attorney Eric McVittie, LeGros, Buchanan, & Paul, US District Court
      of Aiaska, June 18'h,2014, Case # 3:12-cv-00133-TMB,
   l4.Amavisca vs, Foss. Retained by Glen Piper and Sean Cooney, Keesal,
      Young, & Logan, For the Defendant. Testimony at trial. December 3,
      2014. Opposing attorney Edward Bull, United States Central District
      Court of California. Case No, 2:3-cv-03550 FMO (RZx)
   l5,Collins vs, Ballard Marine Construction. Retained by Jim Jaoobsen,
      F'or the plaintiff. Testimony at deposition, March 13,20l 5. Chris
      Reilly of Nicoll, Black, and Feig for the defense, Supelior Court State
      of Washington, I(ing County, No, 14-2-01596-8 SEA
   l6.Hooke vs, Foss Maritime. Retained by John Giffin. I(eesal, Young,
      Logan - S,F. For the defendant. Testimony at deposition. March 19th,
      2015. John Hillsman for the plaintiff. District Court Northern
      California. Case # C 13-00994 JCS
   lT.Hofseth vs. Phoenix Processor LTD, Retained by Joe Stacey. Beard,
      Stacey, Jacobsen. For the Plaintiff. Testimony at deposition, April
       I7tn, 2015 . Nathan Beard for the defendant, Superior Court State of
      Washington, Case # I3-2-10808-7-SEA,
   18.Palma vs, Kirby. Retained by Glen Piper, Keesal, Young, and Logan.-
      Los Angeles, For the Defendant, Testimony at deposition. October 9th,
      2015. Curt Mickelow for the Plaintiff. Superior Court State of
      Califomia, Los Angelos-Central District, Case # 8C521998.
   i9,Gruzlewski vs Starbound,LLC. Retained by Joe Stacey. Beard,
      Stacey, Jacobsen. For the Plaintiff. Testimony at Deposition. January
      l5th, 2016, Defense lawyer Dustin Hamilton for LeGros, Buchanon,
      Paui, Superior Court State of Washington, King County, Case No. 15-
      2-08749-5 SEA
   Z},Protzvs Flicks et al, Retained by Joe Stacey, Beard, Stacey, Jacobsen,
      For the Plaintiff. Testimony at deposition. I)efense lawyer John
      Wiegenstein, Heller Wiegenstein. June 75th,2016. Superior Court
      State of Washington, Ifing County. Case No. 1 5-2-01 i 40-5 SEA
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 19 of 69




  2l,T'abingo vs American'Iriumph, Retained by Joe Stacey, Beard,
      Stacey, Jacobsen, For the Plaintiff, Defense lawyer Marcus Oberg,
     LeGros, Buchanan, & Paul. Testimony at deposition, June 28th,2016,
      Superior Court State of Washington, King County.
  2Z,CooI< vs Paoific Storm, Retained by Stacey, Jacobsen, For the
     Plaintiff. Defensc lawyer Bert Markovich, Schwabe, Williamson,
     Wyatt. Testimony at Deposition, April 19,2017. Superior Court of
      State of Washington, i(ing County,
  23.Buckeye Pennsauken Terminal, LLC vs Vane Bros, For the Plaintiff.
     Defense lawyer James Johnson, Ricci, Tyreil Johnson & Grey,
     'Iestimony at Deposition, May 10th, 2017. Philadelphia, Pennsylvania,
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 20 of 69




                                        R. Russell lohnson
                                    RJ Maritime Associates, I-LC
                                          465 Davis Bay Road
                                           Lopez Island, IYA
                                                 98261
                                              425 418-9487




                                          Services Rates
                                        Elfectivc April 1't, 2017

Consultins Serviccs:                                              $275lhour
            I  Investigation, reviewing file documents
            t  Conferences with oounsel, discussions with witnesses
            a  Preparing and writing opinions
            o  Equipment inspections
AII day (8 hours or more) or overnight travel for above services: $2200lday


Testimony:                                                                   $35O/hour/min, 4 hrs,
               .  Attending depositions or being deposed
               .  Trial testimony and trial participation
               .  Attendance at arbitration or mediation
               .  Associated travel for any of the above
All    day (B hours or more) or overnight travel for above services;         $260O/day



Other Travel:                                                       $I   50lhour

I{etainer:                                                                   $2000

Out of pocket expenses incurred, such as travel expenses, parking, mileage, and copying,
will    be billed at aotual oost,




9   t1/0s
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 21 of 69




                                               ht
                                 tr -
              Fnl
                    X
                        t+r
                           l+l
                           -




                                         F{
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 22 of 69




                                  R. Russell Johnson
                              RJ Maritime Associates, LLC
                                     465 Davis Bay Road
                               Lopez Island, Washington 9826L

Date: April5rh,2018
Subiect: Power Aufhority of fhe State of Ncw York vs Bouchard Transportation Co.

                           SUPPLEMENTAL EXPERT R]TPORT


 I have been asked by Wayne Meehan of the law firm Freehill Hogan & Mahar, LLP to offer
a supplernental opinion and rebuttal to the expert report submitted by Fisher    Maritime, My
original report is incorporated herein, including my qualifications, list of prior experience,
prior testimony and fee schedule.

 In preparation for this reporl I have
    ".   Reviewed the Expert Report of Richard DiNapoli
         Inspected the Tug Ellen S. Bouchar<l and the Barge No. 280 on April 4th in the Porl of
         Bayonne and visited the Bouchard Transportation dispatch office on Long Island on
         the same day.
    .    Discussed this matter with Operations personnel from the following East Coast
         Maritime Companies: Moran Towing Corporation and McAliister Towing.

Rased on this experience and the review of the above-mentioned docurnents I havE anived at
the following additional observations and opinions:

Obscrvations:
   L I inspected the tank barge No. 280 at 0900 hrs on April 4th, Tankerman Keith Reiners
      *ar on duty aboard thebarge No, 280 when I boarded on April 4th. Mr. Reiners is the
      same tankerman that *us on duty when the barge anchor wai retrieved on January 6tl',
      2014, We discussed the events and anchoring procedures of that day and his
      description to me was consistent with his statement and deposition in this malter, I
      found tho anohor winch and supplemental gear to bo in good condition and well
      maintained. He has had the opportunity to anchor many times in the past and on this
      particular run, He confirmed to me that neither he nor fellow tankerman Eric Thomas
      have any input on the decision of where or when to drop the anchor, They simply
      follow orders from the Captain of the tug. In fact, they often have no idea where they
      are anchoring at the time as they do not have any means nor reason to follow the
      route of the f*g and barge, Mr, Reiner confirmed that although the anchor was
      replaced since January 2074, the barge configuration and anchoring equipment
      onboard at the time of my inspection was the same as on January 6,2074,




                      L
     Sl^"5 tv-
          t   6- tg
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 23 of 69




   2.   I boarded the Tug Ellen   S, Bouchard at 1020 hrs, on the sarne day as the barge
        inspection, Chris Smith was the Captain on duty at the time. The vessel computers
        have internet access, He was able to display a Code of Federal Regulations library
        that is available to the Captain and ship officers on all three of the tug's compufers.
        (one in the raised wheelhouse and two in the main wheelhouse,) The Captain and
        Mates have full access to all relevant CFR's including 33 CFR's 110.1, 110,60, and
        110.155 that govern the general and special anchorage areas ofLong Island Sound.
        The Coast Pilot 2 is also physically on board in paperback that covers the geographic
        area from Boston to the Port of New York. These volumes specifically note the
        geographic anchorage areas that are approved for anchoring and the assofied
        regulations for their use. The tug also had access to Chart No.1 that describes all chart
        datum and symbols,

        Captain Smith was on vacation at the time of the incident on January 6,2014, but was
        assigned to the Ellen S, Bouchard as mate during the 2014 time frame and was
        familiar with the equipment, publications and information that were onboard at the
        time of the incident, IIe confirmed that the tug had the same equipment, publications
        and information at the time of my visit as in January 2014. Captain Smith always
        informs the dispatch office when they drop anchor and when they retrieve it.
        I{owever, Captain Smith informed me that he never gives the clispatch the precise co-
        ordinates of the position nor do they require it, They only report the basic geographic
        area, i.e. Bay Ridge Flats, Gravesend, Perth Amboy, etc. 'Ihis was the same praotice
        in January 2014,


   3,   At the time of my tug inspeotion, I noted a spare set of push wires located on each
        side of the vessel that was used for pushing barges other that the No. 280. I also noted
        that the tug had a tow winch, Captain Smith advised that now (and at the time of the
        incident) the tug and tow are always separated during cargo operations and I
        witnessed this firsthand during my attendance onboard,



   4.   At  1500 brs, on April4th I met with head dispatcher, Keith Shannon, of Bouchard
        Towing, at their main office on Long Island. I was able to discuss dispatch procedures
        relevant to this case and review the use of the Port Vision screen located in the
        dispatch offrce. Currently and in January of 2014, the Port Vision system was used in
        the satellite mode, The satellite mode provides only a Google earth presentation that
        provides no information which would place Bouchard management on notice if
        vessels were anchored in prohibited areas.



   5,   Keith Shannon confrrmed to me that the dispatchers do not question the Captains'
        decision to anchor, especially in an emergency due to low visibility conditions that
        prevailed on the moming of January 6th. Nor do they provide specific instructions
        regarding anchoring information in the event that a tug Captain. chooses to anchor his
        vessel. The dispatchers serve as an intermediary between the customer and the
        vessels and sirnply relay berthing and cargo orders, They have no responsibilities
        with respect to navigational issues,
                                                 .
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 24 of 69




   6,      Keith Shannon also related to me that they frequently utilize the Tug Ellen S.
           Buchard for duties other than pushing the Barge No. 280, As an example, the vessel is
           used for assisting other barges and ships into docks and can be used to push barges
           other than the No, 280, The Ellen also has a tow winch for towing non ATB barges
           on tho tow wire, The push wires located on each side of the vessel also allow the
           Ellen to adjust the tow for several different barge pushing configurations,


   7   ,   On April 4th and 5th I discusse d the issues of this case with senior operations
           managers from Moran Towing and McAllister Towing. As the West Coast
           Companies had responded in my initial report, (Original report, observation #13)
           none of these companies require specific kaining, oversite of their vessels anchoring
           practioes, check their specific anehorage co-ordinates, provide specifio instructions
           for anchoring, or provide specific information or guidance regarding anchoring
           re gulati ons applicable in particular locations.




Captain DiNapoli Report:

   L       DiNapoli continually questions Captains Yates 'otraining, competence, and
           qualifications" throughout his reporl, He also claims that Bouchard failed to
           recognize this lack of "training, competence, and qualifications," He bases this
           opinion on the singular event that led to this incident: dropping an anchor in a cable
           area, What DiNapoli fails to recognize are the following:

               a,   Captain Yates had a spotless record prior to this incident and that Bouchard
                    management had no reason to suspect that Yates would perform this act,
              b.    Captain Yates had training and assessments directly relating to anohoring
                    procodures under the requirements of his 1600 ton Masters license. He was
                    required to know how to anchor a tow, how to read charts and publications,
                    and recognize chart datum and symbols, Captain Yates was also qualified by
                    the U.S. Coast Guard to train other applicants for towing vessel licenses in the
                    practice of anchoring. (Initial expert report 3lIl18) With these credentials,
                    Bouchard had every reason to trust Captains Yates decisions and not question
                    his training, competence and qualifications.


   2,      DiNapoti states that the waters of and around Hempstead Hatbor are a part of the
           waters of the Port of New York and anchoring outside of expressly designated
           anchorage areas is expressly prohibited. (DiNapoli, #30) That is not a true statement.
           It is not expressly prohibited and anchoring in I{empstead Harbor is not necessarily a
           violation of 33 CFR 110,155.




                                                    J
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 25 of 69




    3,   DiNapoli states that Bouchard failed to provide guidance to its tugboat Captains and
         Mates that anchoring outside of designated areas in those waters was expressly
         prohibited by applicable statutory regulations and to provide applicable 33 CFR
         regulations for anchoring in the Port of New York Harbor, (DiNapoli 53) As a ntatter
         of fact, the vessels owncd by Bouchard Towing travel thousands of miles and oall at
         hundreds of ports in the United States on a daily basis. Those voyages and ports
         encompass areas where literally thousands of statutory regulations must be adhered
         to, It would be virtually impossiblc for Bouchard Towing or any towing company to
         advise its Captains on the regulatory requirements for every area and port of
         operations, That's is why Bouchard (as well as all other responsible carrier companies
         that I am aware of) provide guidance to their Captains by providing charts, CFR
         libraries, Coast Pilots, and other publications to assist in their navigation and deoision
         making and rely on the Coast Guard to provide the neoessary training to access the
         information.




 Con.clusions and Opinions:

    1.   It is my opinion Captain Yates made a judicious decision to seek a safe anchorage
         given conditions of zero visibility, The nearest anchorage was I{empstead Harbor,
         I{empstead Harbor, outsiclb of the cable area, offers a reasonable anchorage area in
         the prevailing conditions. Bouchard Towing had no reason to believe that Captain
         Yates would rnake the decision to anchor in a cable area. Yate's decision to anchor in
         the cable area was a navigational error on the part of an otherwise qualified and fully
         credentialed offioer,

    2.   As stated in my previous opinion the tug Ellen S. Burchard are separate units fully
         independent ofeach other, They are capable ofand frequently do detach from each
         other to perform separate functions. Bouchard dispatch utilizes the tug to assist other
         vessels and tow other barges as exhibited by the push wires losated on the tug and
         availability of a tow winch to tow other barges,

    3.   Bouchard Towing provides their tugs with all charts, publications, and regulations
         necessary to perform their operations, (Observation #2) There is no requirement, no
         practice in the industry (as exhibited in my polling of other towing companies), or in
         my view is it necessary for companies to provide training regarding teading or
         interpretation of charts, selection of proper anchorages, oversite of chosen
    ,    anshorages or provide specific information or guidance on anchoring regulations
         applicable in specific locations,

    4,   Bouchard Torving provided all necessary tools and guidance to iheir Captains to
         enable them to perform their duties which includes interpreting oharts and making
         appropriate anchoring decisions, (observation #2)

    5.   Anchoring in Hempstead Harbor, outside the cable area, would not have been a
         violation of 33 CFR I 10.155.

                                                 4
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 26 of 69




 I reserve the right to amend this report should further information become available.

Respectfully submi

                                t tzt--z*A-l.V*
 l{, Russell Johnson




                                                  5
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 27 of 69




                                                ca
                              H
                              FI
                                        Fr
             Fd
                  X
                        t*t
                           lT{
                              m
       Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 28 of 69
                              Captain R. Russel-I ,Johnson
                                                     05/L6/20]-8              l_




 l-

 ..>
        UNITED STATES DISTRICT              COURT

 3      SOUTHERN        DISTRICT OF NEW YORK

 4
        IN   THE MATTER OF THE COMPLAINT                 OF
 5
        BOUCHARD TRANSPORTATION CO.,                   rNC.    ,
 6      MOTOR TUG ELLEN S. BOUCHARD,                   INC., and
        B. NO. 2BO CORPORATION,
 7
        AS OWNERS,           OWNERS PRO HAC VICE
        AND OPERATORS OF THE:
                                                     CASE NO.
 9                                                   14-CV-L262       (PAC)

10      BARGE      B.   NO     280 and
        TUG ELLEN        S     BOUCHARD.
11

1a
        POWER AUTHORITY           OF THE STATE OF          NEW YORK,
13
                        Plaintiff,
L4
              -   against -                           CASE NO.
15                                                   1_4-CV-   4462   (PAC)

L6      THE TUG M/V ELLEN            S.   BOUCHARD,
        and the Barge B. No.               280   ,
1-7     their engines, apparel, t.ackl-e, boats,
        appurtenances, etc., in rem, and
1B      Bouchard Transportation CO. , INC. ,
        MOTOR TUG ELLEN S. BOUCHARD, fNC.,
T9      and B. No. 280 CORP., in Persona,
20
                        Defendants.
2I
zz                           TRANSCR]PT OF
                  DEPOSITTON OF CAPTAIN R. RUSSELI, .]OHNSON

        Date:       Wednesday, May 16, 20LB
24      'l'}me:     10:00 a.m.
         Place       New York, New York
25


                                             U.S. LEGAL SUPPORT
                                               (877) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 29 of 69
                                Captain R, Russell- 'fohnson
                                        05/16/2oLB                         6


  1                    Captain Russell Johnson
  a           A        360-468-2655.
  3           O        Okay. Do you have a current
  4    employer?

  5           A        I am self-employed.
  6           O        Self-employed. And do you have
  1    your own business?
  B           A        I do.
  9           O        What is the name of the business?
l_0           A        R.T   Maritime Associates   LLC.

1l_           O        Does anyone else work with you?

T2            A        No. f am sof e       sole      sol-e

13     sole proprietor.        That's the term f want to use.
L4            O        And you understand that your
15     testimony here is being recorded by the court
t6     reporter, right?
17            A        I do.
18            O        So the court reporter can only take
L9     down one    of us speaking at a time.       So I am going
20     to for you to wait for me to finish my questions
2L     before you answer, and T will wait for you to
22     finish your answer before f ask you the next
t'\    question.     Okay.

24            A        I understand.
25            O        If you don't understand one of         my



                                    U.S. LEGAL SUPPORT
                                      (817) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 30 of 69
                             Captain R. Russell .fohnson
                                          05/L6/zoLa                       t_1


 t-                       Captain Russell .fohnson
 a     for this expert report?
 3            A           Yes. Pretty    much.

 4            a           And when you say the         your
 5     "prof ess ional- oprnr_on as to the circumstances
 6     surroundiag,   "    what does that refer to?
 l            1
              H           WeIl-, it ref ers to, you know,
 B     examining the voyage and         how   they came to arrive
 9     in Hempstead Harbor.
10            O           OkaY.

11            A           And the individuals involved and
L2     the general circumstances.
13            O           Okay. Of the anchoring?
L4            A           Of t.he anchoring and the voyage.
15            O           Okay. Now, what is your area of
L6     professional expertise for Lhis case? What area
L7     are you an expert in?
18            A           Well, a couple of different         areas.
L9     f have been a captain for going on 50 years,               a

ZU     tug boat captain.          And I have had, in addition to
2L     LhaL, at. leasL 25 years of management, operations
22     management, in a senior position in operations
)2     for three different         tow boat companies.
z+                        And I have also served on the board
?q     of directors from the American            Waterway


                                      U.S. LEGAL SUPPORT
                                        (871) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 31 of 69
                             Captain R. Rusself ,Johnson
                                                05/L6/ZOte                   )L




 l-                         Captain Russell .lohnson
 z                 0        Okay. Anyt.hing else?
 3                 A        No.

 4                 a        And when you reviewed these federal
 5     regul-ations for the Port of New York, is that the
 6     first       time that you have looked at those for t.his
 7     case    ?


 B                 n1       Yes.

 9                 O        Are you offering yourself as          an

10     expert in the federal regulations for anchoring
l_1    in the Port of         New York?

L2                 A        In the portion that f read.
13                 O        So you read parts of the CFR, and
I4     that
15                 A        You know, I wasnrt             I actually
L6     wasnrt asked to be an expert on the CFR. f                      was

L7     not asked.
18                 a        Okay.

1-9                A        And         and I am not going to
20     comment.         as an expert on those      CFRs.

2L                  O       So you are not an expert in the
22     Code        of Federal Regulations
23                 A        No.

24                  O             and

25                 A        And I don't believe.


                                           U   S. LEGAL SUPPORT
                                               (877) 479-2484
          Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 32 of 69
                                       Captain R. RusseII 'fohnson
                                               05/16/zo]-e

  1                         Captain RusseII Johnson
  z               O         You've got to let me f inish.
  3                         MR. MEEHAN:       Let him f inish.
  4               O             Code    of Federal Regulations for
      5    anchoring in the Port of New York that have been
      6    marked as .fohnson Exhibit 4, right?
      1           A          Right..

      B           a          Did you review t,he chart in this
      9    case where the anchoring occurred?
1-0               A          T did.
11                O          Let me show you a chart that         has

I2         been marked at previous depositions in t.his
13         matter.     We   will see here it's     marked with Yates

L4         Exhibit 20, so at the Yates deposition,               and

15         Hudgins Exhibit 36.
L6                           This is actually the original from
L7         Hudgins because I see this exhibit marker is an
18         original,   and that's a copy.
19                           (Previously Marked Exhibit        No.

20                Yates 2O/Hudgins 36, Chart, Document is
                  introduced into the proceedings.         )


..\   .           O          Do you know who Yates is?

23                A          I do.
24                0          Who   is that?
25                A          Hers the captain of the vessel.

                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 33 of 69
                             Captain R. RusseIl .fohnson
                                           05/16/ZOte                      37


 1                        Captain Russell- Johnson
 2     West Coast of Los Angeles, San Diego.
 3             O          On page two   of your report, you
 4     al-so write:
 5                        "I have anchored hundreds of times
 6     in harbors worldwide utilizing           the anchor gear     on

  1    the barges.    "

                          Do you see that?

  9            A          Yes.

-LU            n
               V          Have any of those anchoring

11     procedures been performed in the Port of            New

L2     York?

13             A          No

I4             u          Have you ever sailed in any

15     capacity in the waters of the Port of            New York?

L6             A          No

L7             O          Has any of your experience involved
1B     Northeast US service on a Lug and tow?
1-9            A          Not.hing north of Port of Baltimore
20             O          And when was the Port of
27     Baltimore          or I assume you did serve on a tug
,)     in t.he Port of Baltimore?
z3             A          Yes.

z+             O          And when was that.?
ttr            A          Late r60s.

                                       U.S. LEGAL SUPPORT
                                         (817) 479-2484
     Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 34 of 69
                            Captain R. RusseIl .fohnson
                                             05/76/20:-8                        44


 1                         Captain Russel-I,Johnson
 )    Dunlap?

 3            A            YeS.

 4            O            You stayed there from 2000 until
 5    you retired tn           20L2?

 6            A            Correct.
 7            a)           Any other employment after            201,2?

 o            A            Not other than my own business.
 9            tt           Your sole proprietorship wit.h           R'J

10    Marit.ime Associates?
11            A            Yes.

L2            a            And that's testifying        as an expert
13    witness      ?


l4            A            Not entirely,     flo.

15            O            What else do you do at R.l Maritime

L6    Associates       ?


I7            A            well-, it says it right here in            my

1B    work experience, "marit.ime project management.                      rl




L9    For the last four years unti1 20L6, I was doing
20    arctic ice navigation reconnaissance                 and

2L    management, which           happened          which occurred
22    every            every   summer   from 20L3, 'I4,     '15,    and

23     'L6.   There was no work tn           20L7    , and there is not
24    going to be any work this year.
25             O           Okay. So you are referring to              Page


                                         U.S. LEGAL SUPPORT
                                           (ett1 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 35 of 69
                             Captain R. RusseII ,Johnson
                                        05/L6/2or9                         45


 1_                   Captain Rusself .fohnson
 .)
       two of your   CV?

 3            A       Yes.

 4            O       201-2   to the present?
 5            A       Yes.

 6            O       "Maritime projecL      management"?

 7            A       Yes.

  I           O       "Accident investigation"         ?


  9           A       Yes.

10            a       And " l egal consul- t ing " ?
11            A       Yes.

1)            O       What do you for accident

13     invest igaL ion?
L4            A       It's.     A lot of it is part of            my

15     my legal work, where f am asked t.o go in and
1-6    investigate an accident, sel-f -explanatory.
I7            O       For what type of companies?
1B            A       Maritime companies.
L9            O       Can you name some      of the companies
)tl    that you have worked for between 20L2 and the
2t     present doing accident investigation?
zz            A       Many    of the cases that I          have

)?     worked on as part of accident invesLigation is
24     part of it.
25            a       No, I'm asking you to identifY the

                                   U.S. LEGAL SUPPORT
                                     (871) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 36 of 69
                             Captain R. Russel-I ,Johnson
                                     05/1,6/ZOte                           46


 1                        Captain Russef I,Johnson
 a     companies that you have worked.
 3                        Do you work for companies, or do

 4     you work for some other entities?
 5            A           I usual-Iy work for the legal
 6     entities       that are involved in it.
 1            O           The law firms?
 B            A           Yes.

 9              O         So a l-aw firm retains you to do an
10     accident investigation?
11            A           Yes, as part of         as part of     my

L2     services, yes.
13              O         And that's usually involving          some

74     maritime company, correct.?
15              A         That's correct.
I6              O         Right.     Can   you identify   some   of
T7     the maritime companies that you have worked for
1B     doing accidenL investigations from 20L2 to the
T9     pre sent   ?


)n                        MR.    MEEHAN:    Look at your list        if
2I              you want.
zz              A         Okay. Well, this is my list           of
,'2    testimony cases, which is not my list              of
24     obviously all of the cases I've worked on. But
25     we can          we can


                                       U   S. LEGAL SUPPORT
                                           (877) 419-2484
          Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 37 of 69
                                 Captain R. RusseII Johnson
                                               05/L6/zoLB                           47


      1                   Captain Russefl Johnson
                  O       You can just identify            them by
      3    number. That's fine.
      4           A       WeIl, there is actual-ly more to               ir
      5    than that.    But there is          Westar is one of them
      6    in Seattle.    Foss, I have done several              cases   for
      7    Foss. Foss, F-o-s-s. DuLra/Manson, and Catalina
      B    Freight Lines.    Hawaii Tug and Barge. Brucecoe
      9                   There are some construction
10         companies that I worked for Ballard Marine                        flo,

11         I'm sorry.    Strike that.
I2                        Kirby.     American Tow Boat.
13                O       Now, if we look at your              list of
I4         testimony in cases that you         have   identified,
15         there are three pages, 1 through           23

1-6               A       Yes.

L7                        Are those all of the cases in which
1_8        you have been retained as       an expert       ?


19                A       No. This is      a   list   of testimony
20         cases, that testimony was given in either by
2L         deposition or trial     go.
..\   .           a       Okay. So in each one of these
23         cases, 1 through 23, you testified              either at     a

24         deposition or at trial.
25                A       Correct.

                                         U.S. LEGAL SUPPORT
                                           (B7t) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 38 of 69
                             Captain R. Russel-l .Tohnson
                                       05/15/20L8                          48


 1                     Captain Russell,fohnson
 z            O        Do any of those 1- through    23

 3     involve anchoring incidents?
 4            A        You are going to have to give      me

 5     some time.

 6                     I don't believe any of these cases
 7     inrrolve anchoring. However, I have           I recall
 t1    doing a couple of anchoring cases that were work
 9     t.hat I did not give testimony in.
10            O        Would that be in an accident

11     investigation     case?

L2            A        Yes.

13            O        Which cases were you retained as an
I4     accident investigator for anchoring?
t_5           A        I recal] one in southeast Alaska,
L6     in Kuskokwim fphoneticJ River.      A vessel
L7     anchoring there had an injury to a seaman. I
18     don't recall all of Lhe details of it.         And I
I9     woufd have to l-ook at my records to give you any
20     kind of detail.
2L            0        That was a personal injury case?
22            A        fL was, y€s.
              a        That invo1ved   some anchor

24     operat ion?
25            A        Yes.


                                 U.S. LEGAL SUPPORT
                                   (817) 479-2484
       Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 39 of 69
                              Captain R. Rusself .fohnson
                                           05/L6/2078                       51


 1                     Captain Russell Johnson
 ..)
               A       Not that I can      remember.

 3             O       Any incidents          strike that.
 4                     f   am   reading from page three of
 5      your expert report.        This is the background,
 6      'Ipersonal background't section.        And iL says:
 7                         For the past 30 years I have       been

        responsible for investigating accidents         and

 9      injuries aboard towing vessels owned by companies
10      that I have worked for.      "

11                     Page three?

L2                     MR. MEEHAN: Where?

l_3            O       Page three, in the middle, second

L4      sentence of the third            fourth full paragraph.
15      It starts with, rrFor the past 30 years
L6             A       I see that, yes.
L1             O       So you        you investigated
18      accidents on tugs and tows for compani-es and as
L9      ret,ained as a private consulLant, correct?
20             A       That's correct.
11             O       And at l-east 30 years, right?
aa             A       At l-east.
23             O       How many     accidents would you say
24      you have investigated or worked         on?

25             A       That.'s hard Lo estimate. A lot,

                                     U   S. LEGAL SUPPORT
                                         (877) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 40 of 69
                             Captain R. Russel-I .fohnson
                                        05/16/20L8                         52


 l_                   Captain Russell .fohnson
 z     unfortunately.
 3            a       Hundreds?

 4            A         It could be that. much. You know, I
 5     have been doing this for a long time.             But

 6            O       Between 50 and 100?

 7            A         f guess, if you looked at              in
       your management capacity, Iooked at four or five,
 9     six or eight a year over a 3O-year managemenL
10     period, it's   not unreasonable to think you might
11     have investigated 100.
72            a       And for all of         through that
13     experience for 30 years investigating
T4     approximat.ely 100 accidents, have you ever
15     investigated an accident where a tug captain
L6     dropped its anchor in a cable area and caused
L7     damage   t,o a submerged cable?
18            A       No.

I9                    MR. FOLEY: WanL to take a break.
.A                    MR. MEEHAN: Sure.

2L                      (A break is taken.   )



zz            O         Let's go back on the record.            T'm

       going to go over     some   of your facts   and

)L     observations; but, before we do that, I just
25     wanted to make sure here          turn to your      ,Johnson


                                    U.S. LEGAL SUPPORT
                                      (871) 4"7 9 -2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 41 of 69
                             Captain R. Russell Johnson
                                                     05/16/2or\                  59


 1                             Captain RusseII,fohnson
 2     suspend the voyage and find a safe anchorage.                    "

 3                             Do you see where I'm reading from,

 4     three or four sentences                 down?

 5             A               Of number      one?

 6             O               Yes. It starts out, 'rBecause of
 7     the visibif ity condit.ions.              "

               A               Three or four sentences down.
 9             O               From the         where we were before
10     sorry            it's    about the lower part of paragraph
11     one, and it starts of f , I'Because of the
L2     visibility          condilions.    "

13             A               Okay. Irve got the sentence.
I4             O               He "made a decision to suspend the
l_5    voyage and find a safe anchorage.                   "

L6                             Do you see that?

L7             A               Yes.

l_8            O               The next sentence reads:
L9                              The decision to anchor by Captain
zu     Yates was made on the spur of the moment, and                        he

2L     decided to seek refuge in Hempstead Harbor,                     Long

aa     IsIand.     'l

23                             What do you consider the spur of

24     the   moment?

25             A               WelI, in a relatively           short


                                              U.S. LEGAL SUPPORT
                                                (877) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 42 of 69
                             Captain R. RusseII .lohnson
                                         05/L6/2org                        60


 1                     Captain Russell Johnson
 a     short period of time as opposed to              I am sure
 3     he did not anticipate anchoring in        Hempstead

 4     Harbor six hours before that or a day before that
 5     or when he left Boston or           I mean, Lhe decision
 6     was made based on the conditions at the time LhaL

 1     were reportedly zero visibility       with fog.
 o                     And he        for whatever period of
 9     time that was, he made a decision:
t-0                     WelI, I'rl not going to continue,
1t-    you know, continue the voyage irt zero visibility
L2     in a       in a busy track.      f'm going to get out of
13     here, and I'm going to anchor the barge."
1.4                    So it was a relatively     short period
15     of tirne is what f meant.
L6            O        And the "busy traffic     lane" that
L1     you think       what are you referring to?
18            A        The traffic     in Long fsfand    Sound

I9     along the general route that he was traveling on.
20            O        Do you have       have you reviewed
2L     information that indicated that it was a I'busy
22     travel l-ane" at the time?
23            A        You mean at the particular        time?

24            o        Yes.
atr           A        I did not revi-ew what    Lhe


                                     U.S. LEGAL SUPPORT
                                       (877) 419-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 43 of 69
                             Captain R. Russel-l- Johnson
                                          05/L6/2oLB                       67


 1                        Captain Russell .fohnson
 a     particular       traffic   was at the time.
 3            O           Okay. And Captain Yates had other
 4     choices besides seeking refuge in Hempstead
 5     Harbor, correct?
 6            A           He probabfy did, but he made some

 1     reasonabl-e assessments that warranted in his mind
 o     going to Hempstead Harbor.
 9            O           And what were those assessments?
10            A           The shortness of getting there and
11     the weather conditions at the time.             I believe   he

72     wanted to anchor in more of a lee of the
13     prevailing winds at the time.
L4            O           This is based on his deposition
15     transcript   ?


76            A           YCS.

L7            O           Do you know why he decided on

18     Hempstead Harbor?

19            A           Other than proximity and being      on

)o     the easL side of Long Island Sound for the wind,
2I     I don'L.
22            0           Are you aware t.hat he has anchored
2-3    at Hempstead Harbor before with Bouchard tugs               and

24     barges? Correct?
25            A           f seem to recall that, yes.

                                      U.S. LEGAL SUPPORT
                                        (817) 479-2484
        Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 44 of 69
                                    Captain R. Russell- 'fohnson
                                            05/L6/2org                       62


  1                        Captain Russell .fohnson
  z             O          Do you think that's why he went

  3      back to seek refuge at Hempstead Harbor on the
  4      morning of 'January 6, 2014?
  5             A          He may have been somewhat famil-iar

  6      with it.
  1             O          Paragraph number two, you wriLe in
  tt     the second sentence:
  9                          The mate, Tony Hudgins, completed
10       a voyage plan as required before the vessel left
l_ t_    Boston.     rl



I2                         Do you see that?

13              A          Yes, I    do

T4              .)         Did you review the voyage plan for
15       this voyage?
I6              A          NoT f   or that particul-ar voyage. I
L7       reviewed a voyage            another voyage plan for t.hat
1B       particular       route that was an exampl-e of
L9       represented an example of what was done that day.
')a             O          And how do you know that the vessel
2L       was in compliance with the voyage plan if you
         didn't review it?
23              A           Because the voyage plan is           there
24       is not much reason for it Lo vary from one trip
25       to the other.        fL's a plan.       ft's not what

                                          U   S. LEGAL SUPPORT
                                              (877) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 45 of 69
                             Captain R. Russell .lohnson
                                       0s/L6/20L8                          63


 1                    Captain Russell- Johnson
 z     actually happened during the voyage. And I          have

 3     no reason to believe that the plan wasn't
 4     similar.
 5            O       But you have never viewed the
 6     actual voyage plan, right?
 7            A       No, f reviewed a similar,     dfl

 o     exemplar pIan.
 9            O       Do you know what happened to the

l-0    voyage plan for this voyage?
11            A       I do not.
L2            O       Would you agree with me that the

13     voyage plan contains relevant information if you
L4     are going to investigate an incidenL t.hat
15     occurred during the voyage?
L6            A       I woul-d, but I woul-dn't      I
L'/    wouldn't assume that it was any different          than
1B     the voyage plan that was done the week before or
19     the month before.
)n                    Again, it's    just a plan.   The route
2L     was the same. The waypoints are the same. The
.)a
       conditions that they want to be aware of that
)'1    might occur, that they might have to deviate from
24     the fesson plan or the voyage plan are the          same.

25                    So T have no reason to think that


                                    U.S. LEGAL SUPPORT
                                      (871) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 46 of 69
                             Captain R. Russell Johnson
                                           05/L6/2org                      64


 1                     Captain Russell .fohnson
       it would be grossly different.
 3             O       Are you aware that the tugs        and

 4     barges would have to time their voyage for the
 5     tidal condition for entry into the East River             at.

 6     HelI   Gate?

 l             A       Yes.

 B             O       Would that be something t.hat. would
 9     be part of a voyage plan i-f you're in Boston            on

10     .January 5th and intending Lo enter New York
11     Harbor on rlanuary 5th?
L2             A       Yes.

13             O       BuL you don't know what was in the
74     voyage plan with respect to those tidal
15     conditions, correct?
L6             l
               A        I do noL.
L'7            O       You don't know if Lhere was
18     something in the voyage plan that indicated
1-9    anchorages     that might    be   used to wait for a tidal
20     change, correct?
2L             A       On   the day of the occurrence?
zz             O       Yes.

z3             A       No, I didn't see it.
.A
               O       Would that be reasonable

25     something reasonabl-e for you as a tug and tow


                                     U.S. LEGAL SUPPORT
                                       (871) 479-2484
     Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 47 of 69
                            Captain R. Russell Johnson
                                         05/16/2org                       83


 I                    Captain Rusself Johnson
 z           and answer.
 3           A        It's    required that they know the
 4    federal regulat.ion that applies to the particular
 5    area they are operating under.
 6           O        Right.     But does   a   Responsible
 7    Carrier Program require training by t.he company
 8    of its crew members? Isn't that            1n       thaL section?
 9           A        No, it says not if it'          s    a condition
10    of their license.        ft's   a condition of their
1l    license Lo know that federal regulation.
L2           O         So if it's     included in the license,
13    the Responsibl-e Carrier Program doesn't require
a4    you to duplicate it?
15           A        Thatrs correct.
L6           O        But if it's      not included in the
I7    license, then the company does have an
1B    obligation,     correct?
L9           A         I would read it like that.              Yeah.
.A           O         The next paragraph on the
2I    observations say that you have contacted
zz    operations personnel at several tow boat
      companies   ?


24           A         Yes.

25           a         Including Dunlap Towing?

                                      U.S. LEGAL SUPPORT
                                        (817) 419-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 48 of 69
                             Captain R. Russell Johnson
                                                  05/16/2org                84


 1                            Captain Russell .fohnson
 z              A             Yes.

 3                            When    you say "contacted, " you
 4     telephoned        them?

 5              A             r did
 6              n             And you spoke to someone on the

 7     phone?

 tj             A             r did.
 9                            Did you review their       compan)-

10     document.    s?


11              A             No, I only spoke to them over the
I2     phone.

13              O             So how long was the conversation
L4     approximat.ely with each of these companies?
t-5             A             I doubt if it was more than 15 or
I6     20 minutes each.
77              O             Each. And it says that you
18     "   inquired about their current in-house
L9     procedures.       rl




20                            What are you referring       to with
2L     "   in-house procedures          r'?


                A             Their company procedures         and

23     guidelines.
24              O             Woul-d   t.hat be t.he Safety    Management

       Manual for that part.icular company or something


                                              U.S. LEGAL SUPPORT
                                                (817) 479-2484
       Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 49 of 69
                              Captain R. Russel-1 .lohnson
                                             05/16/zo:-e                    85


 1                     Capt.ain Rusself Johnson
 a      else?
 3              A      Yeah. No, I mean that's             if it
 4      was a requirement, it would be in their Safety
 5      Management Manual yeah.

 6              O      But you didn't actually go and
  7     review the Safety      Management Manual      for Western
  d     Tow   Boat, correct?
  9             A      NO.

10              O      You didn't      review the Safety
11      Management Manual-     for American Navigation?
I2              A      No.

13              O      You didn't      review the Safety
L4      Management Manual      for   Foss?

15              A      No.

L6              O      You did not review t,he Safety
I7      Management Manual      for Crowley Maritime?
18              A      Not the l-atest one. I was with
1_9     Crowley Maritime at one time and helped rewrite
20      the Safety   Management Manuel.

2L              O      Up until      what time?
')')            A      That was 7994.
                O      |   94. So that would be a
24      recollection of your review of the           management

25      manual for L994?


                                      U.S. LEGAL SUPPORT
                                        (817) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 50 of 69
                                   Captain R. Russell    .Tohnson
                                           05/16/zote                      86


 1                       Captain Rusself Johnson
 2              A        No, I talked to some           I talked to
 3     personnel at Crowley Maritime who are actively
 4     there    now.

 5              O        You did not review the Safety

 6     Management Manual          for Young Brothers?
 1              A        No.

 I              O        Did you take notes of these
 9     conversat ions ?
10              A        I   am   sure I did, but I don't       have

11     them here.
L2              O        There is no specific information
13     listed here in paragraph 13 that they provided to
L4     YOU, COrreCt?
1_5             A        Written information?
I6              O        Specific, specific information that
I7     they provided you as          a   result of those   phone

18     calfs?
1-9             A        Other than what I go on to say/
20     t.hat        that they don't, require specif ic
2L     oversight of their anchoring procedures or
22     provide specific instrucLions.            That was the
23     issue that I wanted Lo be specific about in                 my

24     discussions with        Lhem.

)q              O        And that was based just on         a



                                         U.S. LEGAL SUPPORT
                                           (e71) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 51 of 69
                             Captain R. RusseII ,Johnson
                                         05/L5/20L8                        92


 L                      Captain Russell Johnson
 a     area or
 3            A         No. I don't think that's        a

 4     reasonable assumpt.ion .
 5            O         We   have confirmed that he's not
 6     permitted t.o anchor in the cable area, correct?
 1            A         That's correct.
 o
              O         Now, is it your opinion that he is
 9     permitted to anchor in Hempstead Harbor outside
t-0    of t.he cabfe area?
11                      MR. MEEHAN:     Object again, because
L2             he wasn't asked to give an opinion           on

13             this      regulations.     But you   can answer.

L4            A         WeII, I mean, I would just say what
15     I said before, and that's to repeat what he said.
L6     I wasn't asked to, you know, to        comment       on the
r"7    CFR   regulations.
1B             O        That is what's known as a speaking
L9     objection by Mr.       Meehan.

20             A        WelI, I said this before.           f said
2L     this before, and the record will show that.
')a            O        Can you   read the question back.
23                      (Reporter read back pending
24      question.   )



25             O        That's the question.

                                    U   S. LEGAL SUPPORT
                                        (877) 419-2484
       Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 52 of 69
                              Captain R. Rusself Johnson
                                          05/16/20L8                        93


 1                        Captain Rusself .fohnson
 a                A        If that situation constituted     an

 3      emergency, which f believe is likely,           given the
 4      circumstances, I would say it would be okay for
 5      him to anchor          anchor in Hempstead Harbor.
 6      Yes.

 7                O       Outside of the cable area?
 8                A       Outside of the cable area.
 9                         So if it constituted an emergency/
10      which I believe that zero visibility           in fog   and

11      traffic       in that particular area where the
1)      loaded          or, I mean, an oi-l barge, a fuel
13      barge         could reasonably constit.ut.e    an

L4      emergency.

15                O        Okay. In the absence of      an

L6      emergency, is it permissible for Captain Yates or
1-7     for Bouchard tugs and barges to anchor in
1B      Hempstead Harbor       outside of the cabl-e area?
L9                         MR. MEEHAN: Objection.
) tt              A        Again, I am    I   am   again uncfear.
2L      And I was not asked to interpret           the CFRs. I    am

22      unclear whether it is or not.
23                O        So you are unclear as to where you
24      can and cannot anchor in the Port of New York,
        correct   ?




                                     U.S. LEGAL SUPPORT
                                       (871) 479-2484
          Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 53 of 69
                                 Captain R. Russell .lohnson
                                                05/L6/2org                     97


     l-                        Captain Russell Johnson
     z     seek refuge, correct?
     3              A          Correct.
     4              O          AIl right.     Let's go back to your
     5     first    report.
     6              A          You want it back?

     7              O          That's yours. Actually, we may
     o     refer to it again.
     9              A          I've got too much stuff.      Do you

t_0        want this back?
l-   1_             O          Actually, [o, you can ]-eave those
I2         Those are afl the originals,           and the court
13         reporter will take         them.

I4                  A          These are going in as exhibits.
15         Sorry.
L6                  t,         Letls turn Lo Exhibit Number 2,
L7         your supplemental report             So you prepared this

t-8        supplemental expert report, Johnson Exhibit
T9         Number        2, after completing your first      expert
20         report, right?
2L                  A          Correct.
zz                  0          You reviewed Lhe report of Rick
23         DeNapoli to prepare t.he supplemenLal- report?
./.4                A          Yes, yes.
25                  O          And you inspected the tug and barge


                                            U.S. LEGAL SUPPORT
                                              (877) 479-2484
       Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 54 of 69
                              Captain R. Russell Johnson
                                              05/16/zote                    9B


 1                         Captain Russell .fohnson
 )      on April    4Lh?

 3             A           Correct.
 4             O           Why    did you inspect the tug    and

 5      barge? What additional information was needed to
 6      supplement that first. report?
 7             A           I just wanted to verify that the
        anchoring situation,          the anchor setup on the
  9     barge, how it was deployed. I wanted to look at
10      the tug.     And I want,ed to see what information
11      and that the          and what equipment that the Lug
L2      had aboard for navigation and reviewing
13      documents, and       just to    see   what their Iibrary      was

T4      on the boat as weII.
15             O           But in your first      report,   You

L6      already concluded that the vessels were seaworthy
L7      and there were no deficiencies,            right?
18             A           Yes, in the terms of seaworthiness.
L9      I wasn't on board to
ZU             O           WeIl, what was that first        oPinion
2L      based on?
')a            A           What was it based on?

23             O           Yes.

.1.4           A           Because there was nothing in the

25      reports that f read that would lead me to believe

                                        U.S. LEGAL SUPPORT
                                          (871) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 55 of 69
                             Captain R. Russell .fohnson
                                        05/L5/2org                         99


 t_                   Captain Russell Johnson
2      that they were otherwise.
 3              O     But then you reviewed Rick
4      DeNapoli's report and decided you had Lo go back
 5     out and check       actually check the physical
 6     condition of the equipment?
 1              A     It wasn't dePending    on

 6     Mr. DeNapoli's report . That's not why            Lhat's
 9     not the sol-e reason why I came out here.
10              O     What is it?
11              A     The tug and barge was never
L2     avail-able at a       at a convenient time for me to
13     come   out here or convenient time for Bouchard
L4     previous to Lhat.      We   spent a long time trying to
15     make   those arrangements. That was the first
T6     chance that I had to actually get out and see the
L7     tug and barge.
1B                    We   tried      we tried for weeks and

I9     weeks to try to get out here.       And it just
20     didn't       it just didn't come together until this
2L     particular period of time.
22              O      So you were just confirming the

z3     opinions that you already gave in that first
24     report by going out to inspect the tug and barge?
25              A      Yes. And I wanted to see for

                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
      Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 56 of 69
                                   Captain R. Russef l- Johnson
                                           0s/16/zote                      l_08


 1                       Captain Rusself .fohnson
 z                       MR. CARBIN: They are in this

 3            office?        They are here today, right.?
 4                       MR. MEEHAN: Yes.

 5                       THE WITNESS: Yes.

 6                       MR. CARBIN: Okay. I call for

 7            their production.
 U                       MR. FOLEY: Okay.

 9                       (Names     of senior operations
10            managers for Moran Towing and McAII-ist.er
11            Towing that Capt.ain .lohnson spoke with
L2             requested.     )



r3                       (There was a discussion off the

L4             record.   )



15                       (There was a break.       )



L6             O         Did you identify Lhe people with
1-7    whom   you spoke at        Moran?

t-8           A          r did.
L9             O         Who was     that?
ZU             A         Steve Kress, K-T-e-s-s, at
2L     McAllister.       And KelIy Curtin, Moran Towing.
zz             O         How do     you sPeII Curtin?
)a             A         C-u-r-t-i-n,        I believe.
24             0         And did you know these           did   You

25     know Mr. Curtin from Moran Towing previously?


                                        U   S. I,EGAL SUPPORT
                                            (817) 479-2484
       Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 57 of 69
                              Captain R. Russel-I Johnson
                                           05/L6/20L8                       109


 t_                     Captain Russell- Johnson
 Z             A        f don'L think I'd met him before
 3             O        Did you know Mr. Kress from
 4      McAIIister?
 5             A        The same answer
 6             O        And how were you introduced to
 7      these people?
 I             A        By Mr. Meehan.
 9             u        Alt right        Referring to your
10      supplemental report, page three, at the bottom of
11      paragraph number two,       ir   reads:

L2                       It is not expressly prohibited"
t_3     underlined       "and anchoring in Hempstead Harbor
L4      is not necessarily a violation of 33            CFR

15      110.155.'l
L6                      Do you see t.hat?

1-7            A        I do.
18             O        Again, is this referring to the
L9      exception for an extreme         emergency?
               n\t
20             A        ICS.

2L                      MR. MEEHAN:       "Great emergency."
')')           O        I think you are right.
23                      MR. MEEHAN: I don't

2.+            O        No, I think you referred Lo           an

25       "extreme emergency"; and the regulat.ion, as

                                     U.S. LEGAL SUPPORT
                                       (877) 479-2484
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 58 of 69




                                               +
                                     H
                                     Fl
                       H   -

                                E
                  X
                       t{
            Frl
            Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 59 of 69
AUT'IENTICATED /    A
Us. coVERNMENT ,{
 INFORUTION ,/
          cPoi      '
              ../




                                                   -Sol,aq"^               -\
                                                                                g




                        s I r0.150                                                          33 CFR Ch. I (7-l-13 Edition)

                        the Port may esbabllsh speclal condl-                   720l',54" W.;   latltude   4t"o}'12"   N., Ion-
                        blons with which the vessel must com-                   gitude ?2"01'10" W,; lattbude 41"06'46" N.,
                        ply in order for such a request to be         ap-       Iongitude 71"59'18" W.
                        proved.                                                   (b) The regulations, 1'his a,nchorage
                          (4) No vessel ln such oondition that it               ground ls for use of U.S, NavY sub-
                        is ]iksly t,o slnk or otherwise become a                ma,rlnes. No vessel or person may ap-
                        menace or obsLructlon to navigat,ion or                 proach or remaln wiLhln 500 yards of a
                        anchorage of o[her vessels shall occupy                 U,S. Navy submarlne anchored ln bhis
                        an anchorag:e except ln cases where un-                 anchorage ground.
                        foreseen circumsta.nces creabe condi-
                        blons of lmminenb porll to personnel                    ICGFR ?O-li4A, 36 FR 5604, Mar, 25,    19?1]

                        and bhen only for such Perlod as may                        1f0.165 Port of New York,
                        be- authorlzed by bhe Capbain of the                    $

                        Port,                                                       (a) Long lsland Sound-(\) Anchorage
                          (5) Anchors shall be placed well wltth-               No,   l, Southwost of a llne between           Nep-
                        ln bhe a,nchorage a,reas so bhat no por-                tune Island and Glen Island ranglng
                        bion of the huII or rigging will ab any                 from Aunt Phebe Rock Lighb and bB,n-
                        time exlend outside of Lhe anchorage                    gentj Lo the north edgie of GIen Is1and;
                        area,                                                   southwest of a llne tangent to the
                             (6) The Coast Guard Captain          of the        northeast edge of GIen Island and
                        Porb may close bhe anchorage alea and                   Goose Island breakwater; southwest of
                        direct vessels to depart the anchorage                  a llne bearing soubheasterly from the
                        during periods of adverse weather or at                 southwest end of Goose Island break-
                        obher bimes as deemed necessary in the                  wa,ber and on rangie wibh bhe south
                        interest of port safety and securlty.                   gable of the Casino on bhe norLheast
                             (7) Any vessel anchored in             bhese       end of GIen Island; west of a line rang-
                        grounds musb be capable of getting un-                  lng: from bhe east edge of Goose Island
                        derway 1f ordered by the Captaln of Lhe                 breakwater to the west edgie of bhe
                        Port and must be able to do so withln                   norLh end of Hart Island; wesi of Harb
                        two hours of notlficatlon by the Ca,p-                  Island; and northwesL of a line extend-
                        tain of the Port. If a vessel will not be               ing from Harb Island Llehb to Locusb
                        able t,o get underway within two hours                  Polnl; excludlng from l,his area,, how-
                        of noblfication, permission musL be re-                 ever, (1) Lhe waters northeasb ol a line
                        quested from the Captain of bhe Port to                 ranglng 303'from the soubhwest end of
                        remaln in the anchorage. No vessel                      Ha,rb Isla.nd; northwest of a line rang-
                        shall anchor tn a "dead ship" status                    ing from the water tank at the north
                        (propulslon or control unavallable for                  end of Davids Island 20?'40' to the
                        normal operations) withoub prior ap-                    northwesb end of City Island; and south
                        proval of the CaPtaln of Lhe Port.                      of labltude 40'52'72"i and (ll) the waters
                          (B) Brenton Poinb anchoi'ago g'round                  west of Hunter Island; and south of a
                        is a general anchorage ailea reserved                   l1ne ranglng from lrhe mosb southelly
                        prlmarilv for commercial vessels walC-                  end of Glen Island ia,ngonb to the most
                        ing to enter Narragansetb BaY.                          northerly end of Hunter Island.
                          (9) Temporary floats or buoys for                       (i) Boats shall nob anchor ln this area
                        marktng   anchors or moorlngs In place                  in buoyed channel5.
                        'wil1   be allowed in bhis area,, Flxed
                                                               not be aI-
                                                                                    (ii) Boats shall   be so anchored as to
                        moorlng plles or stakes     w111
                                                                                     at all blmes an open, usable chan-
                                                                                lea,ve
                        lowed.                                                  nel, at least 50 feet, wide, west, and
                          (10) All coordlnabes referenced use                   south of Glen Islaud.
                        datum: NAD 83.
                                                        July   25, 20121
                                                                                    NorE: Speclai anchorage areas in thls an-
                        IUSCG-2009-1131, ?? FR,4351?,                           chorago are describod ln $110.60.
                         110,150 Block Island Sound, N'Y.
                        {i                                                           (2) Anch,orage No. 1-4. Southwest of a
                          (a) The anchora,ge groutzd. A 3/r by 2-               line ranglng from Duck Point, Echo
                        mlle recbangular atea approximaiely 3                   Bay, bhrough Balley Rock Llghbed
                        miles east-northeast of Gardiners Is-                   Buoy 3 BR; norbhwest of a l1ne ranging
                        land with the following coordinates:                    from Hlcks l,edge Buoy 2II to OId Tom
                        lal,itude 47'06'12' N., Iongitude 72"00'05"             Head Rocks Buoy 4; and north of a llne
                        w" Iabitude 4L07'40" N" lonsitude                       ranging from Old Tom Head R,ocks
                                                                            466
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 60 of 69




       Coost Guqrd, DHS                                                                                 s I 10.155

       Buoy 4 to Lhe southernmosb Polnt of                       (2) Anchorage No. 7, South of a line
       Davenport Neck.                                         from Whitestone Polnt bo the ouber end
                                                               of Willets Polnt Wharf.
         NorD ro PARAGRAPH (a)(2): The speclal an-               (3) Anchorage No. B, Norbh oI a line
       chorag€ area In [hts anchorage is described             bea.rlng      259o   between the north t,owor of
       in $U0.60,
                                                                the Bronx-Whltostone Brldge ab Old
          (3) Anchora'ge No, 1-8. Wesb of a line                Ferry Poinb and a Polnt at labitude
       rangtng from Lhe point on the south-                     40'47'57',longltude 73'52'16"i thence easb
       west side of the entrance bo Horseshoe                   of a line bearlng 0" to labitude 40"48'06"i
       Harbor, Larchmont, to Hicks Ledge                        thence southeast of a line parallel bo
       Buoy 2H; north of a llne ranglng from                    Lhe bulkhead exbending northeasberly
       Hicks Ledge BuoY 2H bo Duck Poinb;                       to Iabltude 40'48'20"; bhonce north of a
       and ln Echo Bay norLh and wesb of the                    Iine bearlngl 296o to shore.
       channel,                                                    (4) Ancltorage No. 9. Easb of a line
                                                                from College Point Rccf l,ighti tangent
         NorE TO PARAGRAPH (a)(3): The speclal an-              to the west slde of College Poinb; and
       ohorage area in thls anchorage is described              south of a line from Coilege PolnL l,eef
       ln S u0,60,
                                                                Light bo Whibestone Polnl.
         (4) Anchorase No. 2. West of a llne                       (5) Anch.orage No.10. An area ln
       from Locust Poinb tangent bo the                         Flushlnei Ba.y, beginning at a polnb on
       northeasterly sea wal1 at Throgs Neck                    shore at La Guardla Airport at labltude
                                                                 4046'45', Iongitude 7352'27"i thencc to
        NorE: Speclal anchorage areas in thls an-
       chorago are descrlbod 1n        110,60.                  labitude 4047'20", longltude 73"51'55";
                                                                and thenco to a poinL on shoro at CoI-
                                   S

         (5) Anclrorage No, J. Norbheast of a,                  Iege Point at, Iabttude 40"47'38", lon-
       iine from the soubh slde of Barker                       gitudo ?3'51'15"i and an area on the west
       Point bo Gangway R,ock Bell BuoY                 271     slde of Bowery BaY, beginnlng aL a,
       southeast of a line from Gangway Rock                    polnt on shore at latltudo 40'46'58", Ion-
       Bell Buoy 27 to Sands Poinb R,eef                        eiltude 7353'46", thence             to   labitude
       Lighbed Buoy 25; and southwesb of a                      40'47'03', longltucle ?3'53'39"; thence to
       Iine from Sa"nds Polnt Reef Lighled                      Iabltude 40"4?'00", longltude ?3"53'31";
       Buoy 25 through Sanals Point Light to                    thence bo labitude 40"46'55", longitude
       Sands Point,                                             73'53'32"1 a,nd Lhence       lo a polnt on shore
         (6) Ancltorage No. 4. Manhassetb Bay,                  ab   iatltude       40'46'49', longlbude 73"53'39".
       excluding tho seaplane resbrlcbed area                       NorE: Special anchorago ar€as ln this an-
       described tn $20?,35; and l;hat porblon of               chorage are descrlbed In 5110,60.
       Long Island Sound northeast of a line
       rB,nglng from Stepplng Stones Light                          (6) Anchorage No, 1/, An area          in   Easb
       bhrough Etm Polnt BuoY 2 bo E1m                          River beginning ab a Point on L
       Poinlt: southeas| of a line ranglng from                 plerhead ab latl|ude 50"47'55", longlbude
       St,epping Sbones IJiRht to GangwaY                       ?3'53'19.5"; thence to latltucie 40"47'40',
       Rock BelI nuoy 2?; a,nd southwest of                     longilucle ?3"51'58"; arid thonco to a
       Anchorage No.     3.
                                                                polnt on shore at latltude           40o47'16",   lon-
                                                                gitude ?3"52'15".
         NoTE: Speclal anchorago areas 1n        this   an-         (?) [Reserved]
       chorage are described 1n S 110,60,                           (8) An.chorage No. 14.       In Hallets     Cove,
         ('l) Anclloruge No. 5, In L1tt1e Neck                  east of a line from a polnt on shore 100
        Bay: and east of a line ranging from                    feet west of bhe soubherly prolongation
        Fort Totten flaBpole bo Hart Isia,nd                    of 2d Street, Astorla, bo Glbbs Polnb.
        LlghU and soubh of Anchorage No 4.                        (c) Hudson Riaer-(I) Anchotage No.
                                                                16, North of a line on a range lvlth the
          NOTE: Spoclal a,nchol'age arcas in this an-           north side of the norbh Pler of the
        chorage are doscribod in   $110.60,
                                                                Unlon Dry Dock and Repair ComPanY
         (b) East niuer-(7) Anclt'otage No, 6. On               Shipyard, Edgewaber, New Jersey; wesb
        Hammond Flats norbh of a lilre bearing                   of a line ranglng   25" from a polnb 120
        260o   from the head of the Pier                on       yards east of lhe easb end of sa,id pler
        Thro8is Neck ab bhe foob of Pennyfield                   bo a point (500 yards from the shore and
        Avenue to bhe north towel: of Bronx'                     915 yards from the ForL Lee flagpole)
                         at OId Ferrv Point.
        Whltrestone Bridge                                       on a line ranging approximatelv 100"22'

                                                              467
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 61 of 69




       s I r0.ls5                                                     33 CFR Ch. I    (7-l*13   Edition)

       from the Fort Lee flagpole toward the             0'13'39'42.2"  Wi bhence bo 40"47'36,9" N,
       square chlmney on the Medlcal Center              0?3'59'11.?"   W; bhence to 40"49'31.3" N,
       Building al 168th Street, Manhattan;              0?3"5?'43.8"   Wi thence to 40'49'40.2" N'
       and south of said line ranging between            073'57'3?.6"   W; thence to 40"49'52 4" N,
       the Fort Lee flagpole and the square              073'57'37,6"   W; Nhence to 40"49'5?.?" N,
       chimney on ttre Medlcai Cenber Bulld-             073.51'4,1 .3" Wi thence to 40"49'32,2" N,
       1ng.                                              0?3"58'12.9' W; bhence lro 40"49'00.?" N,
         (i) When ihe use of Anchorage No' 16            0?3"58'33,1" W; thence bo 40'48'28.7" N,
       ls required by naval vessels, the vessels         0?3'58'53.8" Wi bhence to 40"47'38.2" N,
       anchored thereln shall move when bhe              0?3"59'31.2" W; thence to 40'47'02.?" N,
       Capbain of the Port directs them'                 0?3"59'57.4" W: bhence     to the poinb of or-
          (2) Anchorage No. 17. Norbh of a llne          1gin,
       bearlng 66o from shore to a PoinL at                   (lli) The lollowing
                                                                              rogulaLlons applv
       Iatttude    40"51'34", longlbude 73'56'54";       to                      and (i1)r
                                                              33 CFR, 110.155(c)(5Xi)
       Lhence west of a line bearing 29" to labi-          (A) No vessel may conduct lighberlng
       lude 4052'27", longltude 73'56'16"; thence        operations ln these anchorage grounds
       2Oo to latitude 40'54'17", lonciibude             wlthout permission from the CapLain of
       73,55'23"i thence 15" to la,Ll|ude 40"56'20",     bhe Port, lvhen ligihterinei       ls author-
       IongiLude 13'54'39"', bhence south of a           ized, the Caplain of the Port New York
       line bearlnci 284'to shore,                       must bo nobiflod at leasb four hours ln
          (i) When the use of Anchorage No. 17           advance of a vsssel oonducting:
       is required by naval vessels, bhe vessels         Ii8ihtering oporabions as requlred by
       anchored therein shall move w)ren bhe             156.11B of thts 11tle.
       Captaln of the Porb directs them.                   (B) Any vessel conducting lighberlng
          (3) Ancllorage No. 18-A, Dasb of llnes         ol bunkering operatlons shall display
       bearing 8'from the norLhwest corner of            by day a red flas (46 CFII, 35.30-1; Pub
        bhe crib lcebreaker north of the New             102; lnbernabional Code of Signals sig-
       York Centrai R,allroad Company draw-              nallng instruotlons) at 1ts mast head or
       brlclge across Spuyten Duyvil Creek               at leasb 10 feet above bhe upper deck lf
       (Harlem Rlver) to a poinb 250 yards off-          trhs vessel has no mast, and bY night
       shore and on lins with the New York               bhe flag must, be illuminated by spot-
       Cenbral Railroad signal bridge at the             Iight. These slgnals shall be ln addition
       foob of Wesb 231sb Street, ext,ended, ab          bo day slgnals, lights and whistle sig-
       Spuyten Duyvil, Bronx, New Yorki                  nals as required by rules 30 (33 U,S.C
       bhence bealing 19" lo bho chantrelward            2030 and 33 CFIi 83.30) and 35 (33 USC
       face of bhe Mount St. Vincent Dock at             2035 and 33 CFF, 83,35) of the Inland
       the foot oI West 261sb Street, Rlver-             Navigation Rules when at anchor in a
       dale, Bronx, New York,                            general anchof age area.
         (i) When the use oJ Anchoragc No. 1&-                (C) Wibhin a.n anchora,ge, flshlne and
       A is required by naval vessels the ves-           navigation are prohlblted wlthln             500
       sels anchorod therein shall move when             yards of an anchored vessel dlsplaying
       Lhe Capta,in of the Port directs them.             red flag.
                                                         a,
          (4) [Reserved]                                  (D) These anchorage grounds are only
          (5) Anchora.sss No. 19 Easb a.nd        19     authorized for use by tugs and/or
       Wesb.                                             barges,
         (i) Anchorage No, 19 Dast. AI1 waters                (E) No vessel rflay occupy bhis an-
       of the Ifudson Il,lver bounal by the fol-         chorage ground for a period of iime in
       lowing points: 40"49'42.6" N, 073"57'14,7"        excess of 96 hours withouL prior ap-
       w; thence lo 40"49',45.9" N, 073'57',22.0" W;     proval of bhe Captain of the Port.
       thence   to 40"49'52.0" N,0?3o5?'22,0" W;           (F) No vessel may anchor 1n Anchor-
       thence   to 40"50'08.3' N, 073"57'10.8" W;        age No. 19 East or No. 19 Wsst rvibhout
       thence   to 40"50'55.4" N,073"56'59.?" W;         pcrmlsslon from the CaPta,in of bhs
       thence   to 40'5I'02.5" N, 073"56'57.4" W;        Port.
       thence   ro 40"51'00.8" N,073"56',49.4" W;          (G) Each vessel shall roport lts posi-
        bhence along   the shorellne to the point        tlon within Anchorage No. 19 Easlt or
        of orlgin.                                       No. 19 Wesb to bhe Captain of the Port
          (ii) Anchorage No. 19 Wesb, AII wa-            immediately after anchoring,
        ters of the Hudson Rlver bound by the              (H) AIl coordinabes refsrsnced            use
        fotlowing polnbs:          40"46'56,3"    N,      datum: NAD      83


                                                       468
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 62 of 69




       Coost Guqtd, DHS                                                                                      s I 10.155

         (6) Anchorage No. 19-A. An area lo-                   W,; bhence back lo                  40"40'38.2" N',
       caLed west of Hyde Park enclosed bY                     7402',59.6',W.
       the coordlnates starting at 41"48'35" N                      (i)    See 33 CFR 110.155 (d)(6), (d)(16),
       0?3"5?'00' W; bo 41"48'35" N 073"56'44" W;               and    (1).
       lo 4147'32" N 073o56'50' W; to 41"47'32" N                   (6) No vessel may occupy bhis anchor-
       073.57'70" W; thence back tro 41"48'35" N                age    lor a, period of tlmo in exces8 of ?2
       073.5?',00"   w (NAD      1983),                        hours wlthout the prior approval of Lhe
         (l) No vesssl may anchor in Anchor-                   Ca,pta.ln of the Port.
       age 19-A from December 16 to the last                     (7) Anchorage No. 20-F' AIl walers
       day of February without permlssion                       bound by the following PoinLs:
       from the Captain of the Port,                  New       40'40'12.2" N, 074"03'39.9' W; thence to
       York,                                                    40'39'53.9" N, 074"03'09.6" W; thence to
         (iI) No vessel less.bhan 20 meters ln                  40'39'38.9" N,074"03'19.5" W;               thence to
       Ienglrh may anchor in Anchorage 19-A                     40"39'53,5" N, 074"03'53.?" W;              thence to
       withoul, prlor approval of the Capbain                   Lhe poinb of ofigin (NAD 83).
       of bhe l'orl, New York.                                    (i) See 33 CFR 110.i55 (dxg), (d)(16),
         (d) Upper Ba!-Q) Anchorage No 20-A.                    and (I).
       Thab area enclosed bY coordinaLes                            (ii)[Ii,eserved]
       starting at 40"42'02.5" N., ?4'02'25.5" W.;                  (8) Anchorage No. 20-G. That area en-
       to 40'42'06.5' N., 7402'75.5' W,; to                     closed        by    coordinabes starbing at
       40"42',05.0" N., ?4"01',58,4" W,i to 40"41',54.5"        40'39'30.1"     N., 74'04'08,0" W,; to 40"39'32.0"
       N.,74'01'59.2" W.; thence to 40"41'53.0"                 N.,        ?4"03'53.5"   W,; t,o       40"39'2'l   ,5'   N.,
       N., 74'02'23,0" W.                                       74'03'42.5' W.;     to   40'39'13,0"    N., ?4'03'51'0"
         (1) See 33 cFR 110.155 (d)(6), (d)(16),                W.; to  40"39'09.5" N.,74'05'23.1" W.i
       and (1),                                                 bhence back to 40"39'30,1" N,, 74"04'08.0"
         (2) Anch,orage No. 2A-8, Thab at'ea en-                w.
       closed        by   coordinates startlng at                 (1) Seo 33 CFII, i10.155 (dxg), (d)(16),
       40"4L'47,0" N,,74'02'31.5"         W,t Lo 4041'42'0"     and (l).
       N,,    74'01'02.0'       W.; to      40"41'35.3" N.,      (9) Thls anchorage is designated a
       7402'04.2" W.,      to   40"41'29.9" N,, 74"02'07,8"     naval anchorage. The CapLaln of the
       W.; to         40"41'42.6" N.,      7402'32.7" W.i       Porb may pefmlt commerclal vessels to
       thence back        to 40'4I'47.0' N., 74"02'31.5"        anchor temporarily ln bhis anchora,ge,
       w                                        ordlnarlly not more bha,n 24 hours,
           (i) see                      (dx16), when the anchorase will not be needed
                      33 CFR, 1i0.155 (d)(6),
       and (I),                                 for naval vessels' Upon notifioation of
         (3) Anchorage No, 20-C. That a,lea en- an antlclpabed naval arrival' any com-
       closed by coorclinabos startlng aL merclal vessel so anchored must relo-
        40'41'42.0"N., ?4"02'43,0" W.; to 40"41'25,4" cabe ab its own expense.
       N.,     14o02'10.7'W.; to 4O'41'07.'t' N., (10) Anch'oiase No 21-4. That area en-
       14;02'26,2" W.; to 40'41'09,0" N., 74'02'41.5" closed bv coordinates startlng al
       W.; to 40"+1'20.0" N., ?4'02'59.2" W.; 40'40'ZZ'5" N,,7401'35,2" W.; to 40"40'20.5"
       thence back to 40"41'42.0" N., ?4'02'43.0" N', 74'01'27'7" W.; bo 40"39'48'9" N '
       W.                                             '14"07'22.4" W.; bo 40'38'54.7" N., ?4'02'18 9"
         (i) See 33 cI'R 110,155 (dX6), (dX16), W; to 40"39'03 0" N., 7402'26.3" W':
       and (I).                                       thence back to 4040'225" N'' 74'01'35'2"
         (4) Anchorage No. 20-D, That area en- W'
        closed     by ioordlnates starblng at (1) See 33 CFR,110'155 (dX16) and (1).an-
        40"41'09.5"  N., ?4'02'49.5" W,; bo 40"40'59'2" (li) No vessel ma.y occupv this
       N,, 74'02'27,9" w.: to 40"40'44.5" N., chor8,ge for a period prior         ol time in excess
       74;02'g'l ,s" W.; to 40"40'42,?" N,, ?4"03'0?.6" of 96 hours without              approval of
       W,; thence back to 40'41'09,5" N., the Captain of the Port.
       74.02'49.8".W.                                     (11) Anchorage No,21-8. That area en-
         (1) See 33 CFR 110.155 (d)(6), (dX16), ciosed . bv coordlnabes starbhg at
       and (I).                                         40"40'23.8' N', 74'02'10'9" w'i to 40040'26'2"
         (5) Ancllorage No, 20-8. That area en- N., ?4"01'49.5" W.; bo 40'40'225" N',
       closed by coordina,tes startlng ^t' 74'01'35'2" W.: bo 40'39'03.0'N '74'02'263"
       40'40'38.2" N., 74"02'59.6" W.i to 40'40'39 4" W,; to 40"38'54,7" N., ?4"02'18'9" W ; to
                                                                                        lo 40"39'19 3"
       N., '74'02'40.5" W.; to 40"40'09.2" N , 40"38'43.'1" N , ?4"02'30 3" W.;40"39'22.3"
       74;09'00,7'w.; to 40'40'24.4" N.,7403'24,6', N,, ?4"03',03.3" W.; to                        N'

                                                              469
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 63 of 69




       s r r0.r5s                                                                    33 CFR Ch. I (7-]-13 Edilion)

       7403'02.4" W,; bo 40"40'18.6' N.,7402'25,5"              (14) Anchorage No. 23-8, That area
       W.; thence back bo                  4040'23.8" N',      enclosed by coordinates startlng at
       7402'70.9" W,                                                       N., ?4'03'50,1" w.; to 40'37',49,5"
                                                                4}'3',1'45.8"
         (i) See 33 CFIt,110.155 (d)(16) and (t).              N,,   7403'25;1" W,i to 40"3?'27.0" N.'
         (i1) No vessel wlth a draft of 10 feet                ?4'03'18,1" W.; to 40'3?'23.0" N., ?4'03'59.0"
       (3.048 meters) or less may occupy thls                  W,; to 40"37'30.0" N.,74'04'04,0" W'; to
       anchorage wlthout the prior approval                    40"3?'3?.5" N,, 74'03'46.0" W.; thence baclr
       of the Captain of the Port'                             to 40"3?'49.8" N., 74"03'50,1" W.
         (iii) No vessel may occupy thls an-                     (i) See 33 CFR 110.155(d)(13) (ii) and
                                                               (1v), (d)(16), and (1).
       chorage for a period of timo in excess
       of 96 hours wibhout prior approval of                     (ii) No vessel wlth a leng:th overall of
       the Captain of the Porb.                                6?0 feet (204.216 meters) or less mav oc-
         (12) Alrchma,ge No, 21-C.         That area en-       cupy this anchorage wlthout the prior
       closed    by coordlnates Etarbing at                    approval of the Captatn.of the Port.
       40"39'19,3" N., ?4'03'03,3" W,; lo 40'38'43.7" (iii) See 33 CFR, 334.85 for informaiion
       N.,7402'30.3" W.; bo 40'38'41,6" N'' on anchoring near the U.S. NavY re-
       '1402'32.5"    W.; to 40'38'03.0" N', 74'02'48,7"                       to this anchor-
                                                                stricbed area adja.cen|
       W.; to    40'38'03.0" N., 74003'03.5" W.i to             age.
       40'38'38.4" N., ?4'03'15,5" W.; thonce back                (I5) Anchorage No' 24. That area en-
       to 40"39'19.3" N., 74"03'03.3" W.                        closod     by coordinates startlng a't'
         (i) See 33 CFR 110.155 (d)(16) and (I).                40'3'l'23.0" N., ?4'03'59.0" W.; to 40'37'27.0"
         (11) No vessel wlth a draft of 33 feet                 N.,             ?4"03'18.1"   W,; to           40"36'40'1" N.,
       (10.0584 mebers) or less may occupy thls                 '7   4'   03'   02,2" W.   ; bo   40"36'25   .5'
                                                                                                N ., 7 4 02' 56' 4"
       anchorage withoub the prlor approval                     W,l to                             N,,
                                                                                           ?4"03'11'0" W.: to
                                                                                   40"36'2r.0"
       of the Captain of bhe Port.                              40"36'25.0" N., 74"03'1?.5,, W.; bhence back
         (iii) No vessel may occupy bhis an-                    to        4037'23.0" N., ?4"03'59,0" W.
       chorage for a perlod of time in excess                         (1) See 33 CFR, 110,155(dX13) (11) and
       of 96 hours wlbhout prior approval of                    (iv), (d)(16), and (I).
       the Ca,ptain of Lhe Port.                                  (ti) No vessel wlLh a lenglh ovcrall of
         (13) Anchorage No. 23-A, That area                     Iess Lhan 800 feeb (243,84 metors), or
       enclosed by coordlnates starLing at                      wibh a drafb of less bhan 40 feet (12'192
       40.38'36.5" N., 74"04'13.5" W,: to 40"38'3?.0"           meters) may occupy this anchorage
       N.,     ?4"03'49.0"   W,; to        40"38'23.4' N.'      wlthout lhe prior approval of bhe Cap-
       7403'37,z', W.; ro 40"37',49.5" N,, ?4'03'25.7"          .tain of the Port.
       W,; bo   40'37'49.8" N.,74'03'50.1" W.; to                  (16) Any vessel anchored in or intend-
       40'37'50,0"  N,, ?4"03'50.2" W.; to 40"37'53.0"          lng: to anchor ln Federal Anchorage 20-
       N.,      7404'07.0" W.; thence ba.ck to                  A bhrough 20-G, 21-A throush 27-C,23-
       40'38',36,5"   N., 74'04',13,5 W.                        A and 23-B, 24 or 25 must comPIY with
         (i) See 33 C!'Ii 110.155 (d)(16) a,nd (1)'              the followlng requlrements:
         (ii) No vessel maY occupy thls a.n-                        (1) No vessel may anchor uniess lt no-
       chorage for a, perlod of tlme ln oxcess                   tifies bhe Capbaln of bhe Port when it
       of 48 hours wlthout the prior approval                    anchors, of the vessel's name, lengbh'
       of the Captaln ot bhe Port.                               draft, ahd 1ts posltion in lho anchor-
         (ilt) No vessel wlth a length overall                   age.
        in   excess    of   670   feet   (204,216 meters)          (11) Each vessel anchored must nobify
        ma,y occupy         this   anchorage wlbhout             tho Capba,ln of bhe Port when it wolghs
        the prlor approval of the CapLain of Lhe                 anchor.
        Porb.                                                             (iii)     No vessel may conduct
          (iv) No vessel wlth a draft of 40 feet                 Ilghboring operaLlons unless 11, notlfies
        (12,192 meters) or more may occupy                       the Capbain ot bhe Port before lt begins
        bhis anchorage wilhoub 1,h0 prior ap-                    llghterlng operaLlons.
        proval of the Capt,aln of the PorN unless                   (iv) Each vessel lightering musf no-
        it anchors wlthln 5 hours albor ebb cur-                 tify the Capbaln of the Port at the ter-
        renb begins at the Nanows.                               mlnatlon of lightet'ing.
          (v) See 33 CFR 334.85 for lnformation                    (v) No vessel may anchor unless it,
        on anchorlng near the U,S. NavY re-                      maintalns a bridce watch, guards and
        slricted area adjaoenb 1,o this anchor-                  answers Channel 16 FM, and maintalns
        ege,                                                         an accurate posibion Plot.

                                                             4'-10
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 64 of 69




       Coost Guqrd, DHS                                                                          s r I0.lss
         (vi) If any vessel is so ciose to an-                at Leonardo, New Jersey, nor anchor ln
       other tha! a coliision is probabie, each               the approach channel or the turning
       vessel must communicate with the                       basin adjacenb thereto.
       other vessel and the Capbain of lhe                       (ii) When lmmediate actlon is re-
       Porb on Channel 16 FM and shall acb to                  quired and representabives of the Coast
       eliminate lhe close proxlmlty situa-                    Guard are noL presenb in sufflcient
       tion.                                                   force Lo exercise effecblvo control of
        (vii) No vessel may anchor unless it                   shlpping, the Commandlng Offlcer of
       malntains the capablllty to get under-                  the Naval Ammunltion Depot at Earle,
       way withln 30 minubes excePt wibh                       New Jersey, may control the anchorage
       prior approva.l of bhe Captaln of the                   of movement, of any,vessel, foreign or
       Porlr,                                                  domestic,  to the exLent he deems nec-
         (vili) No  vessel may anchor ln a                     essary to insure the safety and soourlby
       "dead sh1p" status (propulslon or con-                  of hls command,
       trol unavallable for normal operabions)                   (2) Anchorase No. 27-(1) Atla,ntic
       without bhe prlol approval of bhe Cap-                  Ocean.   Beglnning at Sandy Hook Light
       taln of the Pori.                                       15 to latilude      40'28'52", longitude
         (ix) Each vessel in a "dead shlp" sta-                74'00'03"; thence bo     latitude   40'28'41",
       tus musb engage an adequate number                      Ionglbude 73'58'54"', thence Lo lalitude
       of tugs alongslde during tlde change6.                  4025'i8,, lonsitude 73"55'00"; bhence 180"
       A tug alongslde may assume the Chan-                    to latitude 40"23'46", thence 270" toward
       nel 16 FM radio guard for bhe vossel                    Highland lJlghb and Sandy Hook shore;
       after 1b notifies the captialn of the                   thence foliowlng the eaEtorly shoreline
       Port.                                                   of Sandy Hook to the polnt of begin-
         (x) No vessel may lighter in a "dead                  ning.
       ship" stabus without prlor approval                      (ii) Romer Shoal, A)1 waters bound
       from bhe Captain of the PorL.                           by the followlng points: 40'28'27.21"N,
         (e) Lower Bau-I) Anch.orage No. 25.                   0?3'56'45.84"W;   thence to 40'29'47'70"N,
       Thab area enclosed by coordinabes                       07356'46.23"Wi bhence    to 40'31'25,38"N,
       startlng at     40'35'58,2"   N.,   74'02'18,4" W.;     0?4'00'53.50"W;   thence .to 40"32'11.38"N,
       to 40"36'12.0" N., 74'07'25.0' W,; bo                   0?4"01'39.50"W;   thence to 40"32'12,38"N,
       40"36'03,0" N., ?4'00'52,5" W., to 40"34'5?.5"          074'02'05.50"W;   thence to 40'31'2?.38"N,
       N., ?4"00'25.0" W.; to 40"34'40.0" N.,                  0?4'02'05.50"W:   thence bo    40"30'13.38"N,
       74'07'03.0" W,; bo 40"34'53,0" N., ?4'01'56,1"          0?4"00'05,50"W;   thence to the point of or-
       W,; to 40"35'23.9" N., 7402'04.8" W 'i                  lsin (NAD 83),
       thence back to 40"35'58,2" N,,'14'02'18,4"                (III) FlAnns Knoll, Beglnning at Sandy
       w,                                                      Hook Channel Lishted BeIl BuoY 1Bl
        (i)     See 33 CFR 110,155(d)(16)     and   (1).
                                                               bhence along the north slde of Sandy
         (ii)When the use of thls a,nchorage ls                Hook Channol to Sandy Hook Channel
       requlred by na,va,l vessels, any commer-                Llghted Buoy; bhence along the south-
       clal vessols anchored therein must                      wesb slde of Swash Channel bo Junctlon
       move when dlrected by bho Captain of                    Buoy; thence along Lhe east side of
       the Port,                                               Chapel HiIl Cha,nnel bo Chapel HiIl
         (i1i) No vessel may occupy thls an-                   Channel Buoy 2; ancl thence to bhe
       chorage for a perlod of bime ln excess                  polnt of beglnning,
       of 96 hours wlthout prlor approval of                     (3) Ancllorage No. 28. west of lines
       bhe Captain of the Port,                                              from Fort Wadsworth
                                                               bea,ring 154o30'
         (f) Lower Bau-G) Anchorage No' 26.ln                  Light to Craven Shoal l,ighted BeIl
       Sandy Hook Bay soubh of a line extend-                  Buoy 19A, bhence ln succession io the
       ing from Polnt Comfort to Sandy Hook                    buoys marklng bhe easl side of West
       Point Light.                                            Bank and the buoys on the west side of
         NoTE: Anchorages Nos. 49-l' and 49-G in               Chapel Hlll Channel bo Southwest Spit
       this area are reservsd for vossels carrylng ex-         Junc[ion Lishted Gong BuoY, thence
       ploslves (s€e paragraphs (m)(2) and (3) o{ t'his        182" to a l1ne exbonding from Sandy
       sectlon) and a,ro excludod from us€ as goneral          Hook Point Light to . Polnt Comfort;
       anchorages.                                             norbh of the la,tter line and the New
          (1) Pleasure    or oommercial crafb may              Jorsey shore; and easb of a ]ine bearlng
       not navigate or moor within 750 yards                   353" from the head of bhe Keansburg
       of lhe Naval Ammunition DePot Pler                      Steamboat     Pier ati PolnI        Comfort,

                                                             47r
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 65 of 69




       s r r0.t55                                                                       33 CFR Ch. | (7*l-13 Edition)

       bhrough Greab Kills Flab Buov 4, bo the                        NorE 'r'o pAnAGnAPH (h)(4): The specla) an-
       Staien Island shore; excluding from                          chola,go area in this anchorage ls doscrlbed
                                                                    ln
       this area, however, (i) the wabers west                           $   110,60,

       of a line ra.nging from bhe stack on                              (5) Ancltorage No, 38, North of the
       Hoffman Island 344o through bhe north-                       Ponnsylvanla-Lehlgh Valley Railroad
       easb corner of the T-shaped Pier ab                          brldge; east of llnes ranging through a
       South Beach; norbhwost of a line rang-                       polnb 200 yards easb of the east end of
       ing from Great KIIIs Light 39'and tan-                       the lift span of bhe sald bridge and the
       gent to the offshore face of the T-                          red channel buoys marking bhe dredged
       shapetl pier at Midland Beachl and                           channei in Newark BaY a,nd Hacken-
       northoast of a Ilne ranglng from the                         sack lliver; and souLh of the Cenbral
       stack on Swinburne Island                 3010   to the      Rallroad Cornpany of Nsw Jersey
       shore end of the north Jet,ty at New                         brldgo.
       Creek; and (ii) the wat,ers west of a llne                     (6) Ancllorage No. 39. Bebween the en-
       ranging from Conover Ligh[ aL                                trance channels of bhe Hackensack and
       Leonardo, New Jersey, 340" bhrough 01d                       Passaic Rivers, northwest of lines from
       Orchard Shoal Lighh northwsst of a                           bhe abutment of the Central Railroa,d
       Iine bearlng 230" from the sback on                          of New Jersey brldg:e on the west side
       Hoffman Island; and northeasl of a ]lne                      of the Hackensack River to Hacken-
       ranging from Great Kllls Llght 332"                          sack River Light 1, and thence to New-
       throuch Marlne Park Irlght at Crooks                         ark Bay lrlght 5, and sast, of a llne from
       Polnt.                                                       sald tlghb ranging toward bhe southeast
         NorE 1'o PARAGRAPH (f)(3): The speclal an-                 corner oI bhe Texas ComPanY wharf,
       chorage area 1n this anchorage is descrlbed                  and of a llne ranglng from bhe soubh-
       ln   S   110.60.                                             east corner of Gross Wharf to the abub-
            (g) [Reservod]                                          ment and end of f1ll of lhe                  Cenbral
            (t'L) Newark BILU. G) Ancllorage No'            ':J4'
                                                                    Raiiroad of New Jersey br'ldge on the
       A11 wators bound bY bhe followlng                            east slde of the Passaic River.
       polnts:             40'38',51.5' N, 074"10'3s.6" W;
                                                                         (I) Arthur Kill-(l)         Anclt"orase No,   41   .


       thence                              ,
                          to 40'39'20. 2"N 074"09',50.8" Wl         The passage botween PraIIs Island and
       thence             to 40"39'41. 4"N , 0?4"09'30.2" W;        Staten Island lncluded between a line
       thence             to 40'39'29. 6'N ,074"08',58.0" W;        runnln8i 29" from Lhe exbreme north-
       thence             to 40'39'21. II\ , 0?4'08',50.8" W;       west polnt of Pralls Island to a polnb
       thence             to 40"39'08. 0,, N , 0?4'08'58.9" W;      on Staten Island and a llne from the
        l,hence           to 40'38'49, 9"N , 074.09'20.0" w;        southern polnt of Pralls Island to the
        thenoe            ro 40'38'53. 5"N , 074.09',37.1" W;       north sido of the moubh of Neck Creek
        thence            bo 40'38'52. 0"N , 074.09'41.6" W;        at Travls, Sbaten Island.
        thence bo the polnt of origln (NAD                 83).       (2) Anchorage No. 42. East of llnes
            (2) [Reserved]                                          ranglng from the head of the
            (3) Ancllorage N0. J6. A11 waters bound                 Tottenvlll.e Shipyard Company pier af
        by tho foilowing points:    40'41'13.1" N,                  Toltenvllle, Sbaten Island, to bhe flrst
        0?4'08'06,1" W; Uhonce to   40"41'12'7" N,                  pier of Lhe Outerbrldge Crossing wesb
        0?4'08'09.9" W; thenoe to   40"40'51.0" N'                   from Lhe Sbaben Island shore, thence              bo
        074"08'29.7'Wi thence to 40"40'44.?" N,                     Arthur KIU Light 10, thence to Arthur
        0?4"08'29,8'W; thence to 40"40'34.0" N'                     KiU Light 14, and thence bo Arthur KilI
        0?4"08'12.0" W; thence to 40"40'36.6" N'                    Lighbed Buoy 16; and.soubh of a line
        0?4"08'04,8" W; l,hence to 40"40'54.5" N,                    from thence to Smoking Point.
        0?4"0?'56,5" W; thence to 40"41'03.3" N'                         (j) Raritan BaA-Q)           Anchorage No' 44'
        0?4'0?'56.5" W; bhence to Lhe point of or-                   An area in Rarltan Bay locaLed aN the
        tsin (NAD B3).                                               junction of Arbhur Kl]I and ll,aritan
          (4) Anch.orage No,  37 ' NorLh of the                      Rlver, beginnlng aL a poinb at latitude
        Central Railroad of New Jersey bridge;                       40"80,0?", tongltudo ?4"15'30"1 thence to
        east of a llne ranging from a poini 200                      Iatitude 40"30'01", longitude'1415'30"i
        yards east of the east pter of the east,                     [hence bo ]a[itude 40'29'27', longitude
        Iift span of the bridge to a polnb 200                       ?4'15'06"; thence          to ]atllude      4029'24"
                                                                                                                                '
        yards ea,st of the east end of the lift                      Iong:ltude ?4"15'01"; thencs to labltude
        span of the Pennsylvania-Lehlgh Val-                         E0.29'16", longlbude 7414'55"i bhence to
        Iey Rallroad bridgo; and soubh of bhe                        labitude 4025'14", longitude 7475'25"i
        latter bridge.                                               lrhence           to latlbude   40".29'48", Jongitude
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 66 of 69




       Coqsl Guqrd,     DHS                                                                    s   1   l0,lss
       74L5'+8"i and thence      to   bhe poinb   ofbe-     genb to bhe west shore a,i bhe mouth of
       ginnlng.                                             Mat,awan creek.
        (i) The anchorage ls restrlcted to
       deep-draft vessels except that barBes
                                                              (k) [Roserved]
                                                              (I) General regulations (1) No vessel in
                                                            excess of 800 feet (243.84 meLors) ln
                                                                                                                ful rto't:(
       may moor   ln l,hat Portion of bhe an-
                                                            lengbh overall or 40 feot, (12.192 meters)
       chorage sou|herly of iabitude 4029'22".
         (1i) No vessel shall occupy the deep-
       draft porLion of the anchorage for             a
                                                             ln draft may anchor unless 1t notifies
                                                             the Captain of bhe Port at, lea,st 48
                                                             hours prior   to enterlng Ambrose Chan-
                                                                                                                (l)   tz)
       Iongor period than 48 hours wlbhout a
       permit from bhe Captain of [he PoIt.                  nel.
         (2) Attcltorage No. 45. West of the ll,ari-           (2) Except in oases of grea,t emer-
       tan Bay Channei leading lnto Arthur                   goncy, no ve$sel shall.be anchored in
       KliI; north of bhe ll,arlt,an River Chan-             iho navtgable watels of Lhe Porb of
       nel leadlng lnto Rarlban River; and                   New York outslde of bhe anchorag'o
       east of the Cutoff Channel between                    areas established ln thls sectlon, nor
       Rarltan Rlver and Arthur KlIi, excepb                 cast anchor withln a cable or plpe line
       t,haL part of the sald area occupled by               area shown on a Government chart,, nor
       Anchorage No.       44,                               be moored, anchored, or bied up to any
         (3) [R,eserved]                                     pier, wharf, or vessel ln such manner as
         (4) Anchorage No. 46. Wesb of the wesb              to obstruct or endanger the passa,ge oI
       limit  of Anchol'age No, 28, as deflned by            any vesssl in transit by, or to or from,
       a Ilne bearlng 353'from the head of bhe               adlacenb wharves, P1ers, or sllps,
       Keansburg Steamboab Pier ab Point                       (3) No vessel sha,ll occupy for a Ionger
       Comfort, throucih Great Ktlls Flal                    perlod bhan 30 days, unless a permit ls
       Buoy 4 Lo the Staten Island shore;                    obt,alned from bhe Capbaln of tho Port
       north of llarlban Bay Channel as do-                  for thab    purpose, any anchorage for
       fined by the buoys and lighbs malklng                 which the tlme of occupancy 1s nob
       the north slde of the channel, lncludlng              obherwlse prescribed 1n thls section. No
       Princess Bay; northeast of Rallban Bay                vessoi 1n a condltlon such lrhat lb is
       Channei ieadlng into Arthur KilI; and                 iikely to slnk or otherwise       become a
       soubh of a llne bearing 243" from the                 menace or obstructlon to navlgation or
       gable of a house at Ward Polnt, Staten                anchora,ge of other vessels shal] occupy
       Island.                                               an anchorage excepb ln an emergency'
          (5) Anchorage No. 47. South of bhe                  and then only for such Perlod as may
       Il,B,rltan F,iver Channel from opposite                be permlLted bY the Capbaln of the
       ihe Sun      O11 ComPa.nY       Pier zlt   Soubh       Port.
       Amboy to Rarlba,n Rlver Buov 3; thence                   (4) Whenever, in the. oplnion of bhe
       south of a line ln the direction of                    Capbain of the Porb, such action may
       Bounda.ry Daybeacon bo ]abitude                        be necessary, thaL officel may require
       40"28'48.5",   longltude   74"14'31,6"i lrhence        any or all vessels ln any designabed an-
        souLh     of llnes through
                                Rarlban Ba,Y                  chorage area t,o moor wlLh [wo or more
        Ligh| ?8, R,ariLan BaY LighL 3A, and                  anchors,
        the buoys marking bhe soubh slde of                       (5) Every vessel whoso crew maY be
       R,arltan Bay Cha,nnel Off Seguine Poiub                reduced to such number thab     it wtll     nob
       to bhe west limit of Anchorage No' 28                  have sufflcient men on board to weigh
       as defined by a line bearing 353'from                  anchof a,t any bime shall be anchored
       bhs head of bhe Kea,nsbulg Steamboat                   wlth Lwo anchors, with mooring swivel
       Pler through Grcab K1Ils Fiat Buoy 4 to                put on before the crew shall be reduced
        the Staten Island shore: and west of                  or released, unless the Captaln of bhe
        the latter l1ne,                                      Porb sha,1l waive bhe requiremenb of a,
           (l) Vessels shall not anchor 1n the                mooring swivel,
        channol bo Keyporl Harbor wegt of                         (6) Anchors of   all   vessels must be
        lines ranglng from Keyport Channel                    placed well wlbhin bhe anchorage areas'
        Buoy I to KeYPort Cha,nnel BuoY 9,                    so that no portion of the hull or rig:-
        thence through Keyport Channel Buoys                  ging shall at any time extend oubside
        11 and 13 to bhe northeast corner o.f the             bhe boundaries of the anchorage area.
        easterly steamboat wharf: and eas| of a                 (?) Any vessel anchoring under cir-
        line exLending lrom a poinb 400 yards                 cumstances of grea,L emergency oubslde
        west of Keyporl Cha,nnel BuoY 1 tan-                  of tho anchorago areas must be placed
                                                          .1,.1
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 67 of 69




       sr     I0,ls5                                                                                          33 CFR Ch. I                  (7-l-13 Edilion)
       near the edge of the channel and ln                                                 for deterloration and replaced if                                        nec-
       such poBltion as not to Interfere wlth                                              essary.
       the free navlgation of the channel nor                                                (1x) Each person holding a moorlng
       obsbruct bhe approach to any pier nor                                               permib shall maks what the Capbaln of
       tmpede the movement of any boab, and                                                the Port-New York conslders reason-
       shall move away lmmediately afber Lho                                               able use of the mooring, Nonuse of a
       emorgency ceases, or upon notiflctttion                                             mooring up to 30 days during tho boat-
       by bhe Captain of bhe Port,                                                         ing season ls deemed reasonablo.
         (B) The Capbain of the Porb may                                                     (x) Moorings for whlch permits have
       grant a revocable permib for the habit,-                                            expired without renowal or have been
       ual maintenance and use of a glven                                                  revoked by the Captain of the PorL-
       mooring space ln an anchorage area.                                                 New York shall be removed bY bhe
       Application informablon for a moorlng                                               ownef withln 10 days of suoh expiratlon
       permit 1s available from:                                                            or revocation.
       Coast Guard Seotol' New York, Waberways                                               (x1) Gra,nting of a Captain of the
        Managsmenb Dlvision, 212 Coast Guard                                                Port--New York moorlng pormil does
        Drive, Staten Island, NY 10305.                                                     not glve a right of access across private
        (1) A mooring pet:mlt ls lssuod to an
                                                                                            property. Arrangements for                                             access
                                                                                            shall be made by the Permit holder.
       lndividual, for h1s excluslve use, of a                                                (xi.i) Each person bo whom a Captain
       speclfic moorlng, of a specific byps, at                                             of the Portj-New York mooling permit
       a specific Iocation, for a spoclflc vessel.                                                            to hold harmless bhe
         (ii) Moorinc permibs shall expire on                                               1s issued ag:rees
       April 30 of the year aftsr lssuance,                                                 Unlted States, its officers, agents, and
         (lii) Mooring permlbs are not trans-                                               empioyees, for any death, perBonal in-
       ferablo,                                                                             Jury, or damage which may resulL from
         (iv) Moorings are shown on the large                                               the use of the permit or the righis
                                                                                            grant,ed under the Perrnit.
       scale chart which may be seen at bhe
       office of the Captain of the Port-New                                                  (xtil) No vessel shall conbinuouFly oc-
       York.                                                                                cupy a moortng when a vessel tn reg-
         (v) Mooring anchor, chaln, and Pend-                                               ular traffio requlres the berth or when
       ant (if applicable) requirements are                                                 navigation would be menaced or lncon-
       shown  ln Table 110.155(1X?), These re-                                              vonienced thereby.
       quiremenbs may be waived or modlfled                                                   (xiv) No vessel shali moor ln any a'n-
       by the Capbaln of tho Porb upon wrlt-                                                chorage           ln such            a,   manrret as to inber-
       ben requesL from the appllcanl for such                                              fere wlbh the use of a duly authorlzed
       walver or modificatlon.                                                              moollng buoy. Nor sha1l anY vessel
         (v1) The moorlng buoy shall be white                                               moored to a buoy a,utihorized by a Cap-
       in color with ihe Captain of the Port                                                bairi of bhe PorL-New York permit be
       moorlng permit number, in black leb-                                                 moored such thab any portion of bhat
       ters, clearly vlslble at                                ail times. The               vessel comes wibhln 50 feet of a m8,rked
       buoy ls to extend not less than 1 foot                                               or dredged channel,
       above bhe surface of the waber at aII                                                 (xv) No vessel shall be navlBated
       times, exclustve of flagstaffs, 11ngs,                                               withln bho limlts of B,n anchorage at
       quick pickup devlcos, ctc.                                                           speed exceedlng 6 knots when                                     ln the vi-
         (vti) AII requ|:ed equipment shall be                                              cinlty of a moored vessel.
       provlded by, insbailed by, and romain                                                  (xvt) In an emergency bhe Capt,ain of
       the property of the Permit holder.                                                   bhe Porb may   shift bhc position of any
         (vlil) Mooring equipment should be                                                 unattended vessel ntoored in o:r near
       ra,lsed a,b least every 2 years, inspected                                           any anchorage.
                                                                              TABLE 110.1s5(l)(7)

                                                          Anchor                                                                                             Pendanl sal€
                                                                                                               Chaln slze ln              Pendant
                                                                                                                                                             worklng load
               Vessel longth, In leet                    wolghl, in         Anchor type    Anchor scope             inchos             lonoth ln leot
                                                           pounds                                                                                              mlnlmum

        '15                                                                 Mushroom or    3x MHW ,,.,,.      5/rs....,,,..,,,,.,.    4,........,...,.,...   4x anchor
              or less .,,,..,,.,....,...,.,.,.....,.   100,..,.,.,..,....
                                                                             navy,                                                                             weight,
                                                                            Mushroom or    3x l\.4HW ,..,.,   3/e,.,,.,.,,,.,...,,,   8.,.,,.,....,,....,.   Do,
       Grealer lhan 1 5 bul nol
         grealEr than 21,                                                    na\ry,




                                                                                          474
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 68 of 69




       Coosl Guqrd,               DHS                                                                                                            s r r0.155
                                                            TABLE    ',1
                                                                           10.1   55(l)(7)-Continued
                                                  Anchor                                                                                         Pendanl sal6
                                                                                                       Chain slz€ ln          Pondanl
                                                                                                                                                 working load
            Vossel longth, ln losl              woighl,. in        Anchor lypB        Anchor scope           lnches       longth ln leet
                                                 pound6                                                                                            mlnlmum

                                             200.,..,....,,.,..   [rushroom oI        3x MHW ..,.,..   3h                 10.,..,........,.,,    Do,
         grcalor than 26,                                            naw.
                                             l0  por lool ol      lvlushroom or       3x MHW ,,,.,..   1/z   lot anchot   '10,.,:,.....,..,.,,   Do.
       Greaterlhan 26,,..,,.,.,,.,,.,,.,,.
                                                vessBl               navy,                                  ol 400 S or
                                                length.                                                     less, Y6 ll
                                                                                                            gr0alor
                                                                                                            lhan 400 f.




          (9) Barge dlspensing statlons                                      and       ownor or person in charge of any vessel
       stake boats may be anchored in such                                             from bhe penaltles of la.w for obstruct-
       plaoes as the Captain of the Porb may                                           ing navlgatlon or for obstructing or
       designabe.                                                                      lnterfering with range llghts, 01'for not
         (10) Upon approval of the DisLrlct En-                                        complying with the navlgatlon laws in
       glneer, Corps of Enginoers, the Captaln                                         rogard to ltghts, fog slgnals, or for oth-
       of the Port may permit wrecking plant                                           erwlse violablng law.
       or other vessels legally engag:ed ln re-                                          (14) Any vessel prohlblted by these
       covering sunken property, or 1n laylng                                          ruies from anchoring in a speciflc an-
       or repalring: pipe lines or cables legally                                      chorage because of bhe vessel's length
       establlshed, or plant engaged in clredg-                                        or drafb may anchor ln lhe anchorage
       lng operations, bo anchor wlthln chan-                                          wlth permisslon from the Captaln of
       nels of the Port of New York. Pelrmib                                           the Port,
       lssued by the Captaln of the Port is not                                          (m) Anchorages fol Dessels ca'rrAlng er-
       necessary for plant engaged upon                                                plosiues. (1) [Il,eserved]
       works of river a,nd harbor lmprovoment                                            (2) Anch.orage No. 49-It (ernergencA
       under tho supervlslon of bhe Dlstrlct                                            napal o,nchorage), 'Ihat portlon of
       Engineer, but the Distrlct Englneer'                                             Sandy Hook Bay bounded bY a line
       wlll noblfy the Capbaln of the Port in                                           bearing 1?0", 3,800 yards, from a Polnt
       advance of all such proposed work.                                               bearing 281"30', 2,050 yards from Sandy
         (11) Whenevor the mariflmo or com-                                             Hook Llght; thence      260o, 500 Yards:
       mercial int,erests of the United Stabes                                          thence 350", 3,800 yards: thence 080", 500
       so require, lhe Captaln of the Port ls                                           yards, to the Point oI beglnning.
       hereby empowered to shifb the posltlon                                             (i) Thls anchorage is to be used for
       of any vossel anchored wlbhin the an-                                            the anohorage of naval vossels during
       chorage areas, of any vessel anchored                                            emergenctcs on1y,
       outslde the anchora,ge areas, of any                                                   No pleasure or oommercl&l craft
                                                                                           (11)
       vessel whlch is so moored or anchored                                                           or moor wlthln thls area
                                                                                        shal1 na,vlga,te
       as lo impede or obstruct vessel move-
       ments ln any channel or obstruct or                                              aL any bime when navai vessels which
       lnterfere with range llghts and of any                                           are moored 1n [he area disPlay a red
       vessel whlch, lying ab the exterlor end                                          flag by day or a red lightr bY night,
        of a pler or alongside an open bulk-                                               (3) Ancllorl,ge N0, 49-G (naual ancllor-
        head, otrsLructs or endangers the pas-                                          o,ge).T\^E portion of Sandy Hook BaY
        sage of vessels ln transit by, or to or                                         bounded by a line bearing 208', 1,350
        from, adjacenL wharf property or im-                                            yards, from a polnl; bearing 292'30', 3,600
        pedes the movements of vessels en[er-                                           yards, from Sandy Hook Lighb; thence
        ing or leavlng adjacent s1iPs.                                                  298", 620 yards; [hence 002', 1,250 yards;
          (12) A vessel upon belng nobified bo                                          thence 10?o, 1,150 yards, bo bhe polnt, of
        move into bhe anchorage Ilmlts or to                                            beglnnlng.
        shlft tts posltlon on                                     anchorage               (i) No pleasure or oommercial craft
        grounds, shall get under way at once or                                         shall navlgate or moor wlthin this area
        slgnal for a tug, and shail chang:o posi-                                       aL alny 1rlme when vessels whlch are
        bion as directed, wiLh reasonable                                               moored ln the area. dispiay a red fla.gl
        promptness.                                                                     by day or a red llght by night.
          (13) NoLhinc in this seoLion shail bs                                           (n) Regulations for etplosiDe anchor-
        const,fued as relievlng any vessel of the                                       ages. (I) Anchorages Nos, 49-F a,nd 49-G

                                                                                    475
Case 1:14-cv-00617-PAC Document 145-1 Filed 03/12/20 Page 69 of 69




      s r r0.r56                                                  33 CFR Ch. I (7-l-13 Ediiion)

       are reserved fol vessels carrylng explo-      16 square feeb      in   area aE      its   masthead,
       sives. All vessels carrylng explosives        or at least    fee[ above bhe upper deck
                                                                   10
       shall be within these areas when an-          if the vessel has no masL, and shall dis-
       chored, excepb as providsd in paragraph       play by night a rod llght ln the samo
       (n)(6) of this secbion.                       position speclfled for the flag,
         (2) A wrlbten permlt shall be obtalnecl        (B) When local regiulatlons of any
       from the Captaln of the Port befors           place requlre previous loca1 aubhority
       vessels carrying explosives, or on            for l,he transfer of explosives or flre-
       whlch exploslves are to be loaded, may        works between vessels or bebween a
       proceed to lhe anchorages provided for        vessel and         a wharf or           oLher      Place
       them: and no vessel shall occupy a            ashore, the Capbain of the Port w111
       berth 1n such anchorage except by au-         permlt the removal from the anchorage
       thority of such permib, which permit          of such vessel conlalnlng explosives bo
       may be revoked at any tlmo'                   any place covered by such local regula-
         (3) Vessels used ln connectlon with         tlons only when he is sablsfied that the
       loadlng or unloadlng explosives on ves-       r:equired     local authorltY has                  been
       sels in anchora,ge areas, includlng tugs      granted.
       and stevedore boabs, shall carry a wrlt-        NorE: "Ihe anchol'age 1n bhis sectlon are
       ten permit from Lhe CaPtain of the            regulated under Tltle I, Ports and Water-
       Port, The Captain of the Porb may, ln         ways Safety Act of 19'12 a'8 stated in
       h1s dlscretion, require every psrson          $110,1a(a) of bhls parl. The penaltl6s for vlo-
       having business on board vessels which        latlng regula"tlons und€r thls Acb are staLed
       are being loadod with exploslves, other       ln S110.la(b) of thls pal't.
       than mombers of the crew, to have a           ICGFR 6?-46, sz Fn"      17728,   Dec. 12, 196?l
       pass from bhe Captain of the Port in            DDITORIAL NOTE: FOT FEDER,AL R,EGISTER, CI.
       suoh form as he shall prescribe. Such         tatlons affectlng $ 110.155, seo the Llst 0f CFR
       pormii or pass shall be shown whenever        Sectlons Affected, whlch appears ln the
       requirecl by h1m or by his authorlzed         Flndlng Alds soctlon of ihe printed volumB
       agents,                                       a,nd    uuw.fdsas.goD.
         (4) Whenover anY vessel nob lltted                ^t
       with mechanical powef anchors in t'he          $ 110.156 Randall Bay, Freeport, Long
                                                           Island, N,Y.
       explosives anchorages while carrying
       explosives, the Captaln of bhe Port may           (a") The anchorage grounds. Southward
       requlre the atbendance of a tugi upon          of a llne 312 feet south of and parallel
       such vessel when ln hls judgmenb such          to the south side of Caslno Street; east*
       action is nocessarY.                           wa.rd of a llne 215 feeb east of and par-
         (5) Vessels carrylng explosives shall        allel to the east side of West Side Ave-
       comply with the general regulations ln         nue, sald line extendlng soubherly to a
       paragraph (1) of this section when ap-         point 233 feet north of bhe prolonged
       plloabIe,                                      north side of Cllnton Street; northsast-
          (6) The Distrtcb Engineer, CorPS of         ward of a, llne from the laBt-menlioned
        Engilneers, ma,y authorlze, in writine, a     point to a polnt 243 feet southerlv of
        vessel carrying exploslves for use on         bhe prolonged south side of Cllnton
        rlver and harbor works or on other            Sbrest and 210 feeb east of the east slde
        work under Federal permlb issued by           of Prospecb Street; eastward of a llne
        the DistricL Englneer to anchor in or         210 feet east of and parallel to bhe easL
        near bhe vicinlty of such work wlLhoub        sido of Prospecb Streeb; norbhward of a,
        a, permit from the Captaln of the Port.       llne 25 feet north of and parallel bo the
        The Dlsbrict Englneer wlll prescrlbe          prolonged north side of Suf{olk Street;
        ihe quantltles ol such explosives al-         westward of a line 210 feet wesb of and
        Iowed on such vessel and the condltions       para,ilel to bhe west side of South Long
        under which they are bo bo stored and         Beach Avenue, said line exbendlng
        handled, and wlll furnish bhe Capbain         northerly bo a poinb 222 f.eeL south of
        of the Port with a copy of such safeby        the proiong:ed south side of Queens
        instructiions together with a copy of         Street: southwestward of a line from
        his written authorizabion.                    the last-mentioned point to a poinb 74
          (?) Every vessel loadlng, unloading,        feet northerly of the prolonged north
        transporbing, or containing explosives        side of Queens StreeL and 120 feeb west
        shall display by day a red flag a,t least     of the   wesL side of Roosevelt Avenue;

                                                    476
